Exhibit 10.3

MICROGY HOLDINGS, LLC

and the

SUBSIDIARY GUARANTORS

named herein

as guarantors

GULF COAST INDUSTRIAL DEVELOPMENT AUTHORITY

ENVIRONMENTAL FACILITIES REVENUE BONDS

(Microgy Holdings Project)

Series 2006

and Other Guaranteed Obligations

 

--------------------------------------------------------------------------------

GUARANTEE AGREEMENT

Dated as of October 1, 2006

 

--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE 1. DEFINITIONS Section 1.01   Definitions    1 Section
1.02   Other Definitions    19 Section 1.03   Rules of Construction    19
ARTICLE 2. COMPANY GUARANTEE Section 2.01   Guarantee    20 Section 2.02  
Execution and Delivery of Guarantee Agreement    21 Section 2.03   Releases   
21 ARTICLE 3. COVENANTS Section 3.01   Reports and Financial Information    21
Section 3.02   Compliance Certificate    22 Section 3.03   Taxes    22 Section
3.04   Stay, Extension and Usury Laws    23 Section 3.05   Payments into Cash
Collateral Fund    23 Section 3.06   Dividend and Other Payment Restrictions
Affecting Subsidiaries    24 Section 3.07   Incurrence of Indebtedness and
Issuance of Stock    25 Section 3.08   Gas Price Protection Arrangements    27
Section 3.09   Transactions with Affiliates    27 Section 3.10   Liens    28
Section 3.11   Line of Business    28 Section 3.12   Corporate Existence    29
Section 3.13   Limitation on Sale and Leaseback Transactions    29 Section 3.14
  Payments for Consent    29 Section 3.15   Additional Subsidiary Guarantors   
30 Section 3.16   Suspension of Covenants When Guaranteed Obligations Rated
Investment Grade    30 Section 3.17   Insurance    30 Section 3.18  
Subordination of Intercompany Indebtedness    30 Section 3.19   Working Capital
Lines of Credit    31 Section 3.20   Right of Bondholders to Add Certain
Collateral    31 Section 3.21   Application of Proceeds of Asset Sales    32
Section 3.22   Request for Ratings    33 ARTICLE 4. SUCCESSORS Section 4.01  
Merger, Consolidation, or Sale of Assets    33

 

i



--------------------------------------------------------------------------------

Section 4.02   Successor Person Substituted    35 ARTICLE 5. DEFAULTS AND
REMEDIES Section 5.01   Events of Default    36 Section 5.02   Rights of Holders
of Bonds to Receive Payment    37 ARTICLE 6. TRUSTEE Section 6.01   Duties of
Trustee    38 Section 6.02   Rights of Trustee    39 Section 6.03   Individual
Rights of Trustee    39 Section 6.04   Trustee’s Disclaimer    39 Section 6.05  
Notice of Defaults    40 Section 6.06   [Reserved]    40 Section 6.07  
Compensation and Indemnity    40 ARTICLE 7. AMENDMENT, SUPPLEMENT AND WAIVER
Section 7.01   Without Consent of Holders of Secured Obligations    41
Section 7.02   With Consent of Holders of Guaranteed Obligations    42
Section 7.03   Revocation and Effect of Consents    43 Section 7.04   Trustee to
Sign Amendments, etc.    43 ARTICLE 8. COLLATERAL AND SECURITY Section 8.01  
Security    44 Section 8.02   Collateral    44 Section 8.03   Further Assurances
   44 Section 8.04   Collateral Trustee    45 Section 8.05   Security Documents
   45 Section 8.06   Release of Security Interests    46 Section 8.07  
Environmental Indemnity    46 ARTICLE 9. COLLATERAL SHARING Section 9.01   Equal
and Ratable Lien Sharing by Holders of Guaranteed Obligations    47 Section 9.02
  Enforcement of Security Interests    48 Section 9.03   Amendment and
Supplement    48 ARTICLE 10. SUBSIDIARY GUARANTEES Section 10.01   Guarantee   
48 Section 10.02   Limitation on Subsidiary Guarantor Liability    50
Section 10.03   Execution and Delivery of Guarantee Agreement    50

 

ii



--------------------------------------------------------------------------------

Section 10.04   Subsidiary Guarantors May Consolidate, etc., on Certain Terms   
50 Section 10.05   Releases    51 ARTICLE 11. MISCELLANEOUS Section 11.01  
Notices    51 Section 11.02   Certificate and Opinion as to Conditions Precedent
   52 Section 11.03   Statements Required in Certificate or Opinion    52
Section 11.04   No Personal Liability of Directors, Officers, Employees and
Stockholders    53 Section 11.05   Governing Law    53 Section 11.06   No
Adverse Interpretation of Other Agreements    53 Section 11.07   Successors   
53 Section 11.08   Severability    53 Section 11.09   Counterpart Originals   
53 Section 11.10   Table of Contents, Headings, etc    54

EXHIBITS

Exhibit A Form of Supplemental Guarantee Agreement

 

iii



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT dated as of October 1, 2006, by and among Microgy Holdings,
LLC, a Delaware limited liability company (the “Company”), the Subsidiary
Guarantors (as defined herein) and Wells Fargo Bank, National Association, as
trustee (the “Trustee”), under the Indenture (as defined herein).

The Company, the Subsidiary Guarantors and the Trustee agree as follows for the
benefit of each other and for the equal and ratable benefit of the Holders (as
defined herein) of the Guaranteed Obligations (as defined herein), which, on the
date hereof consist of the Gulf Coast Industrial Development Authority’s
(“GCIDA”) Environmental Facilities Revenue Bonds (Microgy Holdings Project),
Series 2006, in the original aggregate principal amount of $60,000,000 (the
“Bonds”):

ARTICLE 1.

DEFINITIONS

Section 1.01 Definitions.

“Acquired Debt” means, with respect to any specified Person:

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person, whether or
not such Indebtedness is incurred in connection with, or in contemplation of,
such other Person merging with or into, or becoming a Subsidiary Guarantor of,
such specified Person; and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Act of Guaranteed Debtholders” means, as to any matter, a direction in writing
delivered to the Collateral Trustee by or with the written consent of the
Required Guaranteed Debtholders.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise.

“Asset Percentage” means with respect to any specified Person as of any date, 5%
of the Tangible Assets of such Person as of the end of the most recent fiscal
quarter.

“Asset Sale” means:

(1) the sale, lease, conveyance or other disposition of any assets; provided
that the sale, conveyance or other disposition of all or substantially all of
the assets of the Company and its Subsidiary Guarantors taken as a whole or of a
Subsidiary Guarantor shall be governed by the provisions of Section 4.01; and

 

1



--------------------------------------------------------------------------------

(2) the issuance of Equity Interests in any of the Subsidiary Guarantors.

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

(3) any single transaction or series of related transactions that involves
assets having a Fair Market Value of less than 5% of Tangible Assets of the
Company;

(4) a transfer of assets between or among the Company and the Subsidiary
Guarantors;

(5) an issuance of Equity Interests by a Subsidiary Guarantor to the Company or
to a Subsidiary Guarantor;

(6) the sale or lease of products (including environmental attributes) or
services in the ordinary course of business and any sale or other disposition of
damaged, worn out or obsolete assets or assets no longer used or useful in the
Company’s or any Subsidiary Guarantor’s business;

(7) the sale or other disposition of cash or Cash Equivalents;

(8) a Permitted Investment;

(9) a disposition resulting from any condemnation or other taking, or temporary
or permanent requisition of, any property, any interest therein or right
appurtenant thereto, or any change of grade affecting any property, in each
case, as the result of the exercise of any right of condemnation or eminent
domain, including any sale or other transfer to a Governmental Authority in lieu
of, or in anticipation of, any of the foregoing events;

(10) a disposition of assets (other than any assets securing this Guarantee
Agreement) in connection with a foreclosure, transfer or deed in lieu of
foreclosure or other exercise of remedial action; and

(11) a disposition of a contract relating to any Hedging Obligation or any
collateral delivered under a Hedging Obligation.

“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP; provided, however, that
if such sale and

 

2



--------------------------------------------------------------------------------

leaseback transaction results in a Capital Lease Obligation, the amount of
Indebtedness represented thereby will be determined in accordance with the
definition of “Capital Lease Obligation.”

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

“Board of Directors” means:

(12) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(13) with respect to a partnership, the Board of Directors of each general
partner of the partnership;

(14) with respect to a limited liability company, the managing member or members
or any controlling committee of managing members or Board of Directors thereof;
and

(15) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Business Day” means any day other than a Legal Holiday.

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet in accordance with GAAP,
and the Stated Maturity thereof shall be the date of the last payment of rent or
any other amount due under such lease prior to the first date upon which such
lease may be prepaid by the lessee without payment of a penalty.

“Capital Stock” means:

(16) in the case of a corporation, corporate stock;

(17) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(18) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(19) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

 

3



--------------------------------------------------------------------------------

“Cash Collateral Fund” means a deposit account at all times under the sole
dominion and control of the Collateral Trustee (acting on its own or through its
agent, sub-agent, or co-trustee) that is being held by the Collateral Trustee or
such agent, sub-agent or co-trustee for the benefit of the Holders of the Bonds.

“Cash Equivalents” means:

(20) United States dollars;

(21) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than one
year from the date of acquisition;

(22) deposit accounts with any bank that has a long-term debt rating at the time
of investment of A+ or better by S&P and A1 or better by Moody’s (an “Approved
Bank”);

(23) time deposits, certificates of deposit, acceptances or prime commercial
paper issued by an Approved Bank at the time acquired or issued (as applicable
and whichever is latest), in each case, having a maturity of not more than one
year from the date of acquisition;

(24) repurchase obligations for underlying securities of the types described in
clause (2) entered into with an Approved Bank at the time acquired, issued or
entered into (as applicable and whichever is latest), in each case, having a
maturity of not more than one year from the date of acquisition and secured by
securities of the type described in clause (2), the market value of which
(including accrued interest) is not less than the amount of the applicable
repurchase agreement;

(25) commercial paper with a rating at the time of investment of A-1 by S&P and
P-1 by Moody’s and, in each case, maturing within one year after the date of
acquisition; and

(26) money market funds which invest primarily in Cash Equivalents of the kinds
described in clauses (1) through (6) of this definition.

“Collateral” means the Collateral described in Section 8.02.

“Collateral Trust Agreement” means the Collateral Trust Agreement dated
November 1, 2006, executed and delivered by the Company, the Subsidiary
Guarantors and the Collateral Trustee, as amended, modified, renewed, restated
or replaced, in whole or in part, from time to time in accordance with its
terms.

 

4



--------------------------------------------------------------------------------

“Collateral Trustee” means Wells Fargo Bank, National Association or one of its
affiliates, in its capacity as Collateral Trustee under the Collateral Trust
Agreement, together with its successors in such capacity.

“Commercial Operation” means, when used with respect to a Facility, the placing
into service of such Facility for the production of the outputs for which it was
designed at its design capacity.

“Company” means Microgy Holdings, LLC, and any and all successors thereto.

“Consolidated Cash Flow” means, for any period, the Consolidated Net Income of
the Company for such period, without duplication:

(27) plus depreciation, depletion, amortization (including amortization of
intangibles) and other non-cash expenses (excluding any such non-cash expense to
the extent that it represents an accrual of or reserve for cash expenses in any
future period) of the Company and its Subsidiary Guarantors for such period to
the extent that such depreciation, amortization and other non-cash expenses were
deducted in computing such Consolidated Net Income;

(28) less any non-cash items of income to the extent such non-cash items of
income were included in computing such Consolidated Net Income;

(29) plus cash received during such period related to mark-to-market activities;

(30) less cash paid during such period related to mark-to-market activities;

(5) less cash paid during such period into the Major Maintenance Fund.

provided, however, that for purposes of this definition, any mark-to-market
earnings or losses shall be excluded from the calculation of Consolidated Cash
Flow to the extent taken into account in calculating Consolidated Net Income for
such period.

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Subsidiary
Guarantors for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:

(31) the Net Income of any Person that is not a Subsidiary Guarantor or that is
accounted for by the equity method of accounting shall be included only to the
extent of the amount of dividends or similar distributions (including pursuant
to other intercompany payments) paid in cash to the specified Person;

(32) the cumulative effect of a change in accounting principles shall be
excluded; and

 

5



--------------------------------------------------------------------------------

(33) any non-cash impairment charges incurred subsequent to the Issue Date shall
be excluded.

“Consolidated Net Worth” means, with respect to any specified Person as of any
date, the assets of such Person less the liabilities of such Person all as
determined on a consolidated basis in accordance with GAAP.

“Corporate Trust Office of the Trustee” means the office of the Trustee at which
at any particular time the trust created by the Indenture shall be principally
administered (which address at the date of this Guarantee Agreement is as set
forth in Section 11.01.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Default Period” means a period that commences on the date a Notice of Default
is delivered to the Collateral Trustee and continues until the date (if ever) on
which all Notices of Default are withdrawn or deemed withdrawn under the
Collateral Trust Agreement.

“Description of the Guarantee” means the section titled “The Guarantee” in the
Limited Offering Memorandum, dated November 7, 2006, related to the issuance and
sale of the Bonds.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the latest date on which any Indebtedness guaranteed hereby matures.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Guarantee Agreement shall be equal to the maximum amount that
the Company and its Subsidiary Guarantors may become obligated to pay upon the
maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock, exclusive of accrued dividends.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments or any other requirements of Governmental
Authorities relating to (i) environmental matters, including those relating to
any Hazardous Materials Activity; (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials; or (iii) occupational safety
and health, industrial hygiene, land use or the protection of human, plant or
animal health or welfare, in any manner applicable to the Company or any of its
Subsidiary Guarantors or any Facility.

 

6



--------------------------------------------------------------------------------

“Equally and Ratably” means, after allowing for the payment priorities in the
Order of Application, that such Liens or proceeds shall be allocated and
distributed to the Trustee for account of the holders of the Bonds and to the
Secured Debt Representative for any other Guaranteed Obligations for account of
the Holders of such Guaranteed Obligations, ratably in proportion to the
principal, interest and premium (if any) outstanding, when the allocation or
distribution is made, on the Bonds and all other Guaranteed Obligations
(allocated proportionately to the Secured Debt Representatives for other
Guaranteed Obligations if there is more than one), respectively.

For this purpose, all amounts apportioned and distributed to the Trustee or the
Secured Debt Representative for any other Guaranteed Obligations may be
allocated, apportioned and distributed by it in accordance with the applicable
provisions of the indentures, guarantee agreements or other agreement governing
such Bonds and other Guaranteed Obligations, including to give effect to any
payment priorities provided for therein as among the Holders.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now or hereafter owned or leased by the Company or
any of its Subsidiary Guarantors.

“Fair Market Value” means the value that would be paid by a willing buyer to a
willing seller in a transaction not involving distress or necessity of either
party, determined in good faith by the chief financial officer or Board of
Directors of the Company (unless otherwise provided in this Guarantee
Agreement).

“Fixed Charge Coverage Ratio” means for any period, the ratio of the
Consolidated Net Income without taking into account any unrealized gain or loss
on mark-to-market hedging activities, plus depreciation plus interest expense
plus income taxes of the Company and its Subsidiary Guarantors for such period
to the interest expense plus the principal payments related to the Guaranteed
Obligations.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of, or pertaining to, government.

 

7



--------------------------------------------------------------------------------

“Government Securities” means direct obligations of, or obligations guaranteed
by, the United States of America, and the payment for which the United States
pledges its full faith and credit.

“guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

“Guarantee” means the guarantee of the Guaranteed Obligations by the Company and
the Subsidiary Guarantors.

“Guaranteed Obligations” means:

(34) Bonds; and

(35) Obligations that are designated by the Company, in an Officer’s Certificate
delivered to the Collateral Trustee, as Guaranteed Obligations hereunder,
entitled to share Equally and Ratably in this Guarantee and the benefits and
proceeds of all Liens held by the Collateral Trustee in the Collateral.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
release, threatened release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedging Obligations” means the net obligations of the Company or any Subsidiary
Guarantor under:

(36) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

(37) other agreements or arrangements designed to manage interest rate risk; and

(38) other agreements or arrangements designed to protect the Company or any
Subsidiary Guarantor against fluctuations in currency

 

8



--------------------------------------------------------------------------------

exchange rates or fluctuations in the prices of commodities which are inputs to
or products of the Facilities, including without limitation any Gas Price
Protection Arrangements.

“Holder” means a Person in whose name a Guaranteed Obligation is registered.

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses or trade payables), whether or not
contingent (without duplication):

(39) in respect of borrowed money;

(40) evidenced by bonds, debentures or similar instruments or letters of credit
or reimbursement agreements in respect thereof or guarantees thereof;

(41) in respect of banker’s acceptances;

(42) representing Capital Lease Obligations or Attributable Debt in respect of
sale and leaseback transactions;

(43) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed; or

(44) representing or entered into in connection with any Hedging Obligations,

if and to the extent any of the preceding items (other than guarantees, letters
of credit, Attributable Debt and Hedging Obligations) would appear as a
liability upon a balance sheet of the specified Person prepared in accordance
with GAAP. In addition, the term “Indebtedness” includes all Indebtedness of
others secured by a Lien on any asset of the specified Person (whether or not
such Indebtedness is assumed by the specified Person) and, to the extent not
otherwise included, the guarantee by the specified Person of any Indebtedness of
any other Person.

The amount of any Indebtedness outstanding as of any date will be:

(45) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;

(46) the principal amount of and premium (if any) on the Indebtedness, in the
case of any other Indebtedness; and

(47) in respect of Indebtedness of other Persons secured by a Lien on the assets
of the specified Person, the lesser of:

(a) the Fair Market Value of such asset at such date of determination, and

 

9



--------------------------------------------------------------------------------

(b) the amount of such Indebtedness of such other Persons.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on Environmental Laws, on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of any Environmental Claim or any Hazardous Materials Activity
relating to or arising from, directly or indirectly, any past or present
activity, operation, land ownership, or practice of the Company or any of its
Subsidiary Guarantors.

“Indenture” means, with respect to the Bonds, the Trust Indenture between the
GCIDA and the Trustee, dated October 1, 2006, as amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof and,
with respect to any other Guaranteed Obligations, the indenture or similar
instrument under which such Guaranteed Obligations are issued.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB- (or the equivalent) by S&P or BBB or higher by
Fitch Ratings.

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including guarantees or similar obligations), advances or capital
contributions (excluding payroll, commission, travel and similar advances to
officers and employees made in the ordinary course of business), purchases or
other acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. “Investment”
shall exclude extensions of trade credit by the Company and its Subsidiary
Guarantors in the ordinary course of business and Guaranteed Obligations. If the
Company or any Subsidiary of the Company sells or otherwise disposes of any
Equity Interests of any direct or indirect Subsidiary of the Company such that,
after giving effect to any such sale or disposition, such Person is no longer a
Subsidiary of the Company, the Company shall be deemed to have made an
Investment on the date of any such sale or disposition equal to the Fair Market
Value of the Company’s Investments in such Subsidiary that were not sold or
disposed of. The acquisition by the Company or any Subsidiary of the Company of
a Person that holds an Investment in a third Person will be deemed to be an
Investment by the Company or such Subsidiary in such third Person in an amount
equal to the Fair Market Value of the Investments held by the acquired Person in
such third Person. Except as otherwise provided in this Guarantee Agreement, the
amount of an Investment shall be its Fair Market Value at the time the
Investment is made and without giving effect to subsequent changes in value.

 

10



--------------------------------------------------------------------------------

“Issue Date” means November 9, 2006.

“Legal Holiday” means a Saturday, a Sunday or legal holiday or a day on which
banking institutions in the City of New York, or in the cities in which the
Principal Offices of the Trustee or Paying Agent are located are required or
authorized by law, or executive order to close or (ii) a day on which the New
York Stock Exchange is closed. If a payment date is a Legal Holiday at a place
of payment, payment may be made at that place on the next succeeding day that is
not a Legal Holiday, and no interest shall accrue on such payment for the
intervening period.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement and any lease that
constitutes a security interest.

“Loan Agreement” means the Loan Agreement between the Company and GCIDA relating
to the Bonds, dated as of October 1, 2006, as the same may be amended, modified,
restated, renewed, extended, refinanced, or replaced, in whole or in part.

“Major Maintenance Fund” means the fund by that name established under the
Collateral Trust Agreement.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Income” means the net income (loss) of the Company, determined in
accordance with GAAP and before any reduction in respect of preferred stock
dividends, excluding, however:

(48) any gain (or loss), together with any related provision for taxes on such
gain (or loss), realized in connection with:

(a) any Asset Sale;

(b) the disposition of any securities by the Company or any of its Subsidiary
Guarantors or the extinguishment of any Indebtedness of the Company or any of
its Subsidiary Guarantors; and

(49) any extraordinary gain (or loss), together with any related provision for
taxes on such extraordinary gain (or loss).

“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of its Subsidiary Guarantors in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of the direct costs relating to
such Asset Sale, including, without limitation, legal, accounting and investment
banking fees, and sales commissions, and any relocation expenses incurred as a
result of the Asset Sale, taxes paid or payable as a result of the Asset Sale,
in each case, after taking into account any available tax credits or deductions
and any tax sharing arrangements, and amounts reserved for adjustment in respect
of the sale price of such asset or assets established in accordance with GAAP.

 

11



--------------------------------------------------------------------------------

“Notice of Default” means a written notice given to the Collateral Trustee by
the Required Guaranteed Debtholders or any Secured Debt Representative, stating
that a Default has occurred and is continuing.

“Obligations” means any principal, interest, premium, fees, indemnifications,
reimbursements, expenses, damages and other liabilities payable under the
documentation governing any Indebtedness.

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, Assistant Secretary, or any Vice-President of such Person.

“Officer’s Certificate” means a certificate signed on behalf of the Company by
an Officer of the Company, who must be the principal executive officer, the
principal financial officer, the treasurer or the principal accounting officer
of the Company, that meets the requirements of Section 11.03 hereof.

“Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Trustee, that meets the requirements of Section 11.03 hereof.
The counsel may be an employee of or counsel to the Company, any Subsidiary of
the Company or the Trustee.

“Order of Application” has the meaning assigned to it in the Collateral Trust
Agreement.

“Permitted Business” means the business of recycling solid waste for the
production of gas, energy and potentially tradeable environmental attributes
such as renewable energy credits and carbon sequestration credits and providing
related services and products in the energy market and any businesses incidental
or reasonably related thereto, and such other business as would not be material
to the Company and the Subsidiary Guarantors taken as a whole.

“Permitted Investments” means:

(50) any Investment in the Company or in a Subsidiary Guarantor;

(51) any Investment in Cash Equivalents;

(52) any Investment by the Company or any Subsidiary Guarantor in a Person, if
as a result of such Investment:

(a) such Person becomes a Subsidiary Guarantor; or

(b) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Company or a Subsidiary Guarantor;

 

12



--------------------------------------------------------------------------------

(53) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale;

(54) any acquisition of assets or Capital Stock solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of the Company;

(55) any Investments received in compromise or resolution of (A) Obligations of
trade creditors or customers that were incurred in the ordinary course of
business of the Company or any of its Subsidiary Guarantors, including pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of any trade creditor or customer; or (B) litigation, arbitration or
other disputes with Persons who are not Affiliates;

(56) Investments represented by or entered into in connection with Hedging
Obligations;

(57) any Investment acquired by the Company or any of its Subsidiary Guarantors
on account of any claim against, or interest in, any other Person (A) acquired
in good faith in connection with or as a result of a bankruptcy, workout,
reorganization or recapitalization of such other Person or (B) as a result of a
bona fide foreclosure by the Company or any of its Subsidiary Guarantors with
respect to any claim against any other Person;

(58) repurchases of the Bonds or pari passu Indebtedness;

(59) any Investments in the Debt Service Reserve Fund and the Cash Collateral
Fund;

(60) payment of consolidated taxes pursuant to the Tax Sharing Agreement among
the Company and its Subsidiaries named therein, as amended, supplemented or
modified from time to time and any other tax allocation agreements among the
Company and its Subsidiaries;

(61) receivables owing to the Company or a Subsidiary Guarantor, if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Company or such Subsidiary
Guarantor deems reasonable under the circumstances; and

(62) other Investments in any Person having an aggregate Fair Market Value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (13) that are at the time outstanding not in excess
of the Asset Percentage.

 

13



--------------------------------------------------------------------------------

“Permitted Liens” means:

(63) Liens held by the Collateral Trustee Equally and Ratably securing all
Indebtedness in respect of Guaranteed Obligations;

(64) Liens on assets of a Subsidiary Guarantor in existence on the date on which
such Person becomes a Subsidiary Guarantor;

(65) Liens securing obligations under sale leaseback transactions permitted by
the provisions of Section 3.13 hereof;

(66) Liens in favor of the Company or the Subsidiary Guarantors;

(67) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

(68) Liens imposed by law, such as carriers’, warehousemen’s, landlord’s and
mechanics’ Liens, in each case, incurred in the ordinary course of business;

(69) survey exceptions, encumbrances, easements or reservations, including those
for licenses, rights-of-way, sewers, electric lines, telegraph and telephone
lines, other utilities, mineral reservations and rights and leases, zoning
restrictions and other restrictions as to the use of real property or other
exceptions to title that were not incurred in connection with Indebtedness and
that (A) exist on the Issue Date and are recorded on such date, (B) are
permitted under the terms of the security documents or (C) do not in the
aggregate materially adversely affect the value of said properties or materially
impair their use in the operation of the business of the Company or a Subsidiary
Guarantor;

(70) Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under this Guarantee Agreement if such Permitted Refinancing
Indebtedness is incurred by the same obligor on the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded (except as provided in
clause (4) of the definition of Permitted Refinancing Indebtedness); provided,
however, that:

(a) the new Lien shall be limited to all or part of the same categories of
property and assets that secured or, under the written agreements pursuant to
which the original Lien arose, could secure the original Lien (plus improvements
and accessions to, such property or proceeds or distributions thereof);

(b) the Indebtedness secured by the new Lien is not increased to any amount
greater than the sum of (i) the outstanding principal amount or, if greater,
committed amount of the Permitted Refinancing Indebtedness and (ii) an amount

 

14



--------------------------------------------------------------------------------

necessary to pay any fees and expenses, including premiums, related to such
refinancings, refunding, extension, renewal or replacement and (iii) any
protective advances with respect to the property and assets that secure such
Permitted Refinancing Indebtedness;

(71) financing statements (including precautionary statements) filed in
connection with a Capital Lease Obligation or an operating lease, in each case,
not prohibited hereunder; provided that no such financing statement extends to,
covers or refers to as collateral, any property or assets of the Company or a
Subsidiary Guarantor, other than the property or assets which are subject to
such Capital Lease Obligation or such operating lease;

(72) Liens arising out of or in connection with any judgment that does not
constitute an Event of Default or in connection with any litigation or other
legal proceeding as to which an appeal to contest or review is timely commenced
in good faith by appropriate proceedings and as to which adequate reserves have
been established in accordance with GAAP; provided that any right to levy,
seizure, attachment, sequestration, foreclosure or garnishment of any property
and assets of the Company or a Subsidiary Guarantor thereof arising out of or in
connection with any such Lien has been and continues to be enjoined or
effectively stayed;

(73) inchoate statutory Liens arising under ERISA;

(74) Liens (A) on cash and short-term investments (i) deposited by the Company
or any of its Subsidiaries in margin accounts with or on behalf of futures
contract brokers or paid over to other counterparties or (ii) pledged or
deposited as collateral to a contract counterparty or issuer of surety bonds by
the Company or any of its Subsidiaries, in the case of clause (i) or (ii), to
secure obligations with respect to (a) contracts for commercial and trading
activities in the ordinary course of business and contracts (including without
limitation, physical delivery, option (whether cash or financial), exchange,
swap and futures contracts) for the purchase, transmission, distribution, sale,
lease or hedge of any energy-related commodity or service or (b) interest rate,
commodity price, or currency rate management contracts or derivatives and
(B) encumbering assets other than accounts or receivables arising out of
contracts or agreements relating to the generation, distribution or transmission
of energy; provided that all such agreements or contracts are entered into in
the ordinary course of business;

(75) Liens arising by virtue of any statutory or common law provision relating
to banker’s liens, rights of set off or similar rights, contractual rights of
setoff or netting arrangements entered into in the ordinary course of business
and similar rights with respect to deposit accounts, commodity accounts and/or
securities accounts;

 

15



--------------------------------------------------------------------------------

(76) Liens arising under Section 9.343 of the Texas Uniform Commercial Code or
similar statutes of states other than Texas;

(77) pledges and deposits to secure the payment of worker’s compensation,
unemployment insurance, social security benefits or obligations under similar
laws, or to secure the payment or performance of statutory or public obligations
(including environmental, municipal and public utility commission obligations
and requirements), reimbursement or indemnity obligations arising out of surety,
performance, or other similar bonds, and other obligations of a like nature, in
each case incurred in the ordinary course of business;

(78) Liens granted by a Person in favor of a commercial trading counterparty
pursuant to a netting agreement, which Liens encumber rights under agreements
that are subject to such netting agreement and which Liens secure such Person’s
obligations to such counterparty under such netting agreement; provided, that
any such agreements and netting agreements are entered into in the ordinary
course of business; and provided, further, that the Liens are incurred in the
ordinary course of business and when granted, do not secure obligations which
are past due;

(79) Liens on proceeds from the issuance of Guaranteed Obligations and Liens on
Indebtedness of the Company held by a trustee securing the Guaranteed
Obligations;

(80) Liens created in connection with the indemnity and contribution obligations
in favor of underwriters or Bond purchasers in connection with the Bonds;

(81) Liens incurred in the ordinary course of business of the Company or any
Subsidiary Guarantor of the Company securing obligations that in the aggregate
at any one time outstanding do not exceed the Asset Percentage;

(82) Liens securing any working capital line of credit required by Section 3.19
hereof; and

(83) Liens granted in support of any Hedging Obligations.

“Permitted Prior Liens” means (1) Liens described in clauses (2), (3), (4), (5),
(6), (7), (9), (12), (13), (14), (15), (18) and (20) of the definition of
“Permitted Liens,” (2) Liens refinancing or replacing any of the Liens
contemplated in clause (1) of this definition and (3) Liens that arise by
operation of law and are not voluntarily granted, to the extent entitled by law
to priority over the security interests created by the security documents.

“Permitted Refinancing Indebtedness” means any Indebtedness of the Company or
any of its Subsidiary Guarantors issued in exchange for, or the net proceeds of
which are used to extend, refinance, renew, replace, defease or refund other
Indebtedness of the Company or any of its Subsidiary Guarantors (other than
intercompany Indebtedness); provided that:

 

16



--------------------------------------------------------------------------------

(84) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued interest on the Indebtedness
and the amount of all expenses, costs and fees and premiums incurred in
connection therewith);

(85) such Permitted Refinancing Indebtedness has a final maturity date later
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;

(86) such Indebtedness is incurred either by the Company or by the Subsidiary
Guarantor who is the obligor on the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded; and

(87) if incurred by the Company, such Indebtedness may be guaranteed by the
Subsidiary Guarantors.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Required Guaranteed Debtholders” means, at any time, the Holders of a majority
in aggregate principal amount of all Guaranteed Obligations then outstanding,
voting together as a single class. For this purpose only, Guaranteed Obligations
registered in the name of, or beneficially owned by, the Company or any of its
Subsidiaries shall be deemed not to be outstanding.

“Responsible Officer,” when used with respect to the Trustee, means any officer
within the Corporate Trust Administration of the Trustee (or any successor group
of the Trustee) or any other officer of the Trustee customarily performing
functions similar to those performed by any of the above designated officers and
also means, with respect to a particular corporate trust matter, any other
officer to whom such matter is referred because of his knowledge of and
familiarity with the particular subject.

“SEC” means the Securities and Exchange Commission.

“Secured Debt Representative” means:

(88) in the case of the Bonds, the Trustee;

(89) in the case of any other Guaranteed Obligations, the trustee, agent or
representative of the Holders of such Guaranteed Obligations who maintains, or
on whose behalf is maintained, the transfer register for or who acts as
administrative agent for such Guaranteed Obligations and is appointed as Secured
Debt Representative (for purposes related to the administration of the security
documents) pursuant to the indenture or agreement governing such Guaranteed
Obligations.

 

17



--------------------------------------------------------------------------------

“security documents” means the Collateral Trust Agreement, and all security
agreements, pledge agreements, control agreements, collateral assignments,
mortgages, deed of trust or other grants or transfers for security or agreements
related thereto executed and delivered by the Company or any Subsidiary
Guarantor creating (or purporting to create) a Lien upon Collateral in favor of
the Collateral Trustee to secure this Guarantee Agreement, in each case, as
amended, modified, renewed, restated or replaced, in whole or in part, from time
to time.

“S&P” means Standard & Poor’s Ratings Services.

“Stated Maturity” means, with respect to any installment of interest or
principal on Indebtedness, the date on which the payment of interest or
principal was scheduled to be paid in the documentation governing such
Indebtedness as of the Issue Date, and shall not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

“Subsidiary” means, with respect to any specified Person:

(90) any corporation, association or other business entity of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and

(91) any partnership (A) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (B) the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof).

“Subsidiary Guarantors” means each of:

(92) the Subsidiary entities signatory hereto; and

(93) any other Subsidiary of the Company that executes a supplement to this
Guarantee Agreement in accordance with the provisions of this Guarantee
Agreement,

and their respective successors and assigns.

“Tangible Assets” means as of any date with respect to a Subsidiary Guarantor
the tangible assets of that Subsidiary Guarantor, and with respect to the
Company, the combined tangible assets of the Company and the Subsidiary
Guarantors, in each case as determined in accordance with GAAP.

 

18



--------------------------------------------------------------------------------

“Trustee” means, with respect to the Bonds, the party named as such in the
preamble to this Guarantee Agreement until a successor replaces it in accordance
with the applicable provisions of the Indenture and thereafter means the
successor serving thereunder and hereunder and, with respect to any other
Guaranteed Obligations, the Person acting in a similar capacity under the
Indenture relating to such Guaranteed Obligations.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(94) the sum of the products obtained by multiplying (A) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (B) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

(95) the then outstanding principal amount of such Indebtedness.

Section 1.02 Other Definitions.

 

Term

   Defined in
Section

“Affiliate Transaction”

   3.09

“Event of Default”

   5.01

“Gas Price Protection Arrangements”

   3.08

“incur”

   3.07

“Indemnitee”

   8.07

“Permitted Debt”

   3.07

“Termination Date”

   3.18

Section 1.03 Rules of Construction.

Unless the context otherwise requires:

(1) a term has the meaning assigned to it;

(2) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(3) “or” is not exclusive;

(4) words in the singular include the plural, and in the plural include the
singular;

(5) “will” shall be interpreted to express a command;

(6) provisions apply to successive events and transactions;

 

19



--------------------------------------------------------------------------------

(7) references to sections of or rules under the Exchange Act will be deemed to
include substitute, replacement of successor sections or rules adopted by the
SEC from time to time.

ARTICLE 2.

COMPANY GUARANTEE

Section 2.01 Guarantee.

(a) Subject to this Article 2, the Company hereby unconditionally guarantees to
each Holder of a Bond and any other Guaranteed Obligation and to the Trustee and
its successors and assigns, and any Person in a similar capacity with respect to
any other Guaranteed Obligation irrespective of the validity and enforceability
of this Guarantee Agreement, the Indenture, the Bonds or any other Guaranteed
Obligation or the obligations of the Company hereunder or thereunder, that:

(1) the principal and premium and interest on the Bonds and all other Guaranteed
Obligations shall be promptly paid in full when due, whether at maturity, by
acceleration, redemption or otherwise, and interest on the overdue principal of
and interest on the Bonds and all other Guaranteed Obligations, if any, if
lawful, and all other obligations of the Company to the Holders or the Trustee
hereunder or thereunder shall be promptly paid in full or performed, all in
accordance with the terms hereof and thereof; and

(2) in case of any extension of time of payment or renewal of any Bonds or any
of such other obligations, that same shall be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
stated maturity, by acceleration or otherwise.

Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, the Company will be obligated to pay the same
immediately. The Company agrees that this is a guarantee of payment and not a
guarantee of collection.

(b) The Company hereby agrees that its obligations hereunder are unconditional,
irrespective of the validity, regularity or enforceability of the Bonds or any
other Guaranteed Obligations, the Indenture or this Guarantee Agreement, the
absence of any action to enforce the same, any waiver or consent by any Holder
with respect to any provisions hereof or thereof, any action to enforce the same
or any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor. The Company hereby waives diligence,
presentment, demand of payment, filing of claims with a court in the event of
insolvency or bankruptcy, any right to require a proceeding first against a
Subsidiary Guarantor, protest, notice and all demands whatsoever and covenant
that this Guarantee Agreement will not be discharged except by complete
performance of the obligations contained in the Bonds, any other Guaranteed
Obligations, the Indenture and this Guarantee Agreement. Notwithstanding the
foregoing, nothing in this Agreement shall be construed as a waiver by the
Company or any Subsidiary Guarantor of any right to enforce the obligations of
the Trustee or the Issuer arising under this Agreement, the Loan Agreement, the
Indenture, the Collateral Trust Agreement or any other agreement related
thereto.

 

20



--------------------------------------------------------------------------------

(c) If any Holder or the Trustee is required by any court or otherwise to return
to the Company, the Subsidiary Guarantors or any custodian, trustee, liquidator
or other similar official acting in relation to either the Company or the
Subsidiary Guarantors, any amount paid by either to the Trustee or such Holder,
this Guarantee Agreement, to the extent theretofore discharged, shall be
reinstated in full force and effect.

(d) The Company agrees that it will not be entitled to any right of subrogation
in relation to the Holders in respect of any obligations guaranteed hereby until
payment in full of all obligations guaranteed hereby. The Company further agrees
that, as between the Company, on the one hand, and the Holders and the Trustee,
on the other hand, (1) the maturity of the obligations guaranteed hereby may be
accelerated as provided in the Indenture for the purposes of this Guarantee
Agreement, notwithstanding any stay, injunction or other prohibition preventing
such acceleration in respect of the obligations guaranteed hereby, and (2) in
the event of any declaration of acceleration of such obligations as provided in
the Indenture, such obligations (whether or not due and payable) will forthwith
become due and payable by the Company for the purpose of this Guarantee
Agreement. The Company will have the right to seek contribution from any
non-paying Subsidiary Guarantor so long as the exercise of such right does not
impair the rights of the Holders under this Guarantee.

Section 2.02 Execution and Delivery of Guarantee Agreement.

To evidence its Guarantee set forth in Section 2.01, the Company hereby agrees
that this Guarantee Agreement shall be executed on behalf of the Company by one
of its Officers.

Section 2.03 Releases.

(a) This Guarantee of the Company shall be released with respect to the
Guaranteed Obligations automatically upon satisfaction and discharge or
defeasance of the Bonds pursuant to the Indenture.

(b) Upon delivery by the Company to the Trustee of an Officer’s Certificate and
an Opinion of Counsel to the effect that the action or event giving rise to the
release of this Guarantee pursuant to Section 2.03(a) has occurred or was made
by the Company in accordance with the provisions of this Guarantee Agreement,
the Trustee shall execute any documents reasonably required in order to evidence
the release of the Company from its obligations under this Guarantee.

ARTICLE 3.

COVENANTS

Section 3.01 Reports and Financial Information.

So long as any Bonds are outstanding, the Company shall comply with its
Continuing Disclosure Agreement.

 

21



--------------------------------------------------------------------------------

Section 3.02 Compliance Certificate.

(a) The Company and each Subsidiary Guarantor shall deliver to the Trustee,
within 120 days after the end of each fiscal year, an Officer’s Certificate
stating that a review of the activities of the Company and its Subsidiaries
during the preceding fiscal year has been made under the supervision of the
signing Officers with a view to determining whether the Company has kept,
observed, performed and fulfilled its obligations under this Guarantee Agreement
and the security documents, and further stating, as to each such Officer signing
such certificate, that to the best of his or her knowledge the Company has kept,
observed, performed and fulfilled each and every covenant contained in this
Guarantee Agreement and the security documents in all material respects and is
not in default in the performance or observance of any of the terms, provisions
and conditions of this Guarantee Agreement or the security documents (or, if a
Default or Event of Default has occurred, describing all such Defaults or Events
of Default of which he or she may have knowledge and what action the Company is
taking or proposes to take with respect thereto) and that to the best of his or
her knowledge no event has occurred and remains in existence by reason of which
payments on account of the principal of or interest, if any, on the Bonds is
prohibited or if such event has occurred, a description of the event and what
action the Company is taking or proposes to take with respect thereto. The
Company’s fiscal year ends December 31st.

(b) So long as not contrary to the then current recommendations of the American
Institute of Certified Public Accountants, the year-end financial statements
delivered pursuant to Section 3.01 above shall be accompanied by a written
statement of the Company’s independent public accountants (who shall be Vitale,
Caturano & Company, Ltd. or another firm of established national reputation)
that in making the examination necessary for certification of such financial
statements, nothing has come to their attention that would lead them to believe
that the Company has violated any provisions of Article 3 or Article 4 hereof in
so far as such provisions relate to financial and accounting matters or, if any
such violation has occurred, specifying the nature and period of existence
thereof, it being understood that such accountants shall not be liable directly
or indirectly to any Person for any failure to obtain knowledge of any such
violation.

(c) So long as any of the Bonds are outstanding, the Company shall deliver to
the Trustee, forthwith upon any Officer becoming aware of any Default or Event
of Default, an Officer’s Certificate specifying such Default or Event of Default
and what action the Company is taking or proposes to take with respect thereto.

Section 3.03 Taxes.

The Company shall pay, and shall cause each of its Subsidiaries to pay, prior to
delinquency, all material taxes, assessments, and governmental levies except
such as are contested in good faith and by appropriate proceedings or where the
failure to effect such payment is not adverse in any material respect to the
Holders.

 

22



--------------------------------------------------------------------------------

Section 3.04 Stay, Extension and Usury Laws.

The Company and each of the Subsidiary Guarantors covenants (to the extent that
it may lawfully do so) that they shall not at any time insist upon, plead, or in
any manner whatsoever claim or take the benefit or advantage of, any stay,
extension or usury law wherever enacted, now or at any time hereafter in force,
that may affect the covenants or the performance of this Guarantee Agreement;
and the Company and each of the Subsidiary Guarantors (to the extent that they
may lawfully do so) hereby expressly waive all benefit or advantage of any such
law, and covenant that they shall not, by resort to any such law, hinder, delay
or impede the execution of any power herein granted to the Trustee, but shall
suffer and permit the execution of every such power as though no such law has
been enacted.

Section 3.05 Payments into Cash Collateral Fund.

(a) The Company shall deposit into the Cash Collateral Fund maintained with the
Collateral Trustee, an amount equal to 50% of its Consolidated Cash Flow, except
as follows:

(i) In the event that the Company has maintained an average Fixed Charge
Coverage Ratio of at least 2.5 to 1 for the preceding four audited semi-annual
periods, and the balance in the Cash Collateral Fund is at least $5,000,000, the
Company shall not be obligated to make any further deposits to the Cash
Collateral Fund, except in accordance with clause (b) below.

(ii) In the event that the Company has maintained an average Fixed Charge
Coverage Ratio of at least 2.0 to 1 for the preceding four audited semi-annual
periods, has a projected Fixed Charge Coverage Ratio at least 2.0 to 1 for the
succeeding two semi-annual periods and has entered into fixed price gas sales
contracts having a term of three or more years for at least 40% of the salable
gas output of the Facilities, and the balance in the Cash Collateral Fund is at
least $5,000,000, the Company shall not be obligated to make any further
deposits to the Cash Collateral Fund, except in accordance with clause
(b) below.

(iii) In the event that the Company has achieved an Investment Grade Rating, the
Company may request the Trustee to pay over to the Company and the Trustee shall
pay over to the Company all amounts in the Cash Collateral Fund, and the Company
shall not be obligated to make any further deposits to the Cash Collateral Fund
for so long as the Company maintains its Investment Grade Rating.

(b) In the event the balance in the Cash Collateral Fund has reached $5,000,000
and subsequently falls below $5,000,000 (except as a result of
Section 3.05(a)(iii) above), the Company will make semi-annual deposits of
Consolidated Cash Flow as described in paragraph (a) above. Such deposits will
continue until the events described in paragraph (a)(i), (a)(ii) or (a)(iii) of
this Section 3.05 have occurred.

(c) Any deposits required to be made to the Cash Collateral Fund will be made
within 30 days of the close of each semi-annual period and will be accompanied
by an Officer’s Certificate in the form of Exhibit 1 setting forth the
calculation of the amount due.

 

23



--------------------------------------------------------------------------------

(d) Any amounts required to be paid to purchase, collateralize or maintain a Gas
Price Protection Arrangement may be paid by the Company from the Cash Collateral
Fund or may be paid from Consolidated Cash Flow otherwise required to be
deposited in the Cash Collateral Fund in lieu of such deposit. Any amounts
received by the Company upon termination of any Gas Price Protection Arrangement
will be deposited in the Cash Collateral Fund, to the extent of any amount drawn
from the Cash Collateral Fund in respect of such Gas Price Protection
Arrangement, subject to paragraphs (a)(i), (a)(ii) and (a)(iii) of this
Section 3.05.

Section 3.06 Dividend and Other Payment Restrictions Affecting Subsidiaries.

(a) The Company and its Subsidiary Guarantors shall not, directly or indirectly,
create or permit to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary Guarantor to:

(1) pay dividends or make any other distributions on its Capital Stock to the
Company or any of its Subsidiary Guarantors, or with respect to any other
interest or participation in, or measured by, its profits, or pay any
indebtedness owed to the Company or any of its Subsidiary Guarantors;

(2) make loans or advances to the Company or any of its Subsidiary Guarantors;
or

(3) transfer any of its properties or assets to the Company or any of its
Subsidiary Guarantors.

(b) The restrictions in Section 3.06(a) hereof shall not apply to encumbrances
or restrictions existing under or by reason of:

(1) applicable law, rule, regulation or order;

(2) customary non-assignment provisions in contracts, agreements, leases,
permits and licenses entered into or issued in the ordinary course of business;

(3) purchase money obligations for property acquired in the ordinary course of
business and Capital Lease Obligations that impose restrictions on the property
purchased or leased;

(4) any agreement for the sale or other disposition of a Subsidiary Guarantor
that restricts distributions by that Subsidiary Guarantor pending the sale or
other disposition;

(5) Permitted Liens that limit the right of the debtor to dispose of the assets
subject to such Liens;

(6) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

 

24



--------------------------------------------------------------------------------

(7) restrictions or conditions contained in any Hedging Obligation or related
credit support or trading, netting, operating, construction, service, supply,
purchase, sale or similar agreement to which the Company or any Subsidiary
Guarantor is a party entered into in the ordinary course of business; provided
that such agreement prohibits the encumbrance of solely the property or assets
of the Company or such Subsidiary Guarantor that are the subject of such
agreement, the payment rights arising thereunder and/or the proceeds thereof and
not to any other asset or property of the Company or such Subsidiary Guarantor
or the assets or property of any other Subsidiary Guarantor;

(8) Indebtedness of a Subsidiary Guarantor existing at the time it became a
Subsidiary Guarantor if such restriction was not created in connection with or
in anticipation of the transaction or series of transactions pursuant to which
such Subsidiary Guarantor became a Subsidiary Guarantor or was acquired by the
Company; and

(9) with respect to clause (3) of Section 3.06(a) hereof only, restrictions
encumbering property at the time such property was acquired by the Company or
any of its Subsidiary Guarantors, so long as such restrictions relate solely to
the property so acquired and were not created in connection with or in
anticipation of such acquisition.

Section 3.07 Incurrence of Indebtedness and Issuance of Stock.

(a) The Company and its Subsidiary Guarantors shall not, directly or indirectly,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable, contingently or otherwise, with respect to (collectively,
“incur”) any Indebtedness (including Acquired Debt), and the Company shall not
issue any Disqualified Stock and the Subsidiary Guarantors shall not issue any
shares of Capital Stock to any Person other than the Company or another
Subsidiary Guarantor; provided, however, that the Company may incur Indebtedness
(including Acquired Debt) or issue Disqualified Stock, and the Subsidiary
Guarantors may incur Indebtedness (including Acquired Debt), if the Fixed Charge
Coverage Ratio for the Company’s most recently ended eight full fiscal quarters
for which internal financial statements are available immediately preceding the
date on which such additional Indebtedness is incurred or such Disqualified
Stock is issued would have been at least 2.5 to 1, determined on a pro forma
basis (including a pro forma application of the net proceeds therefrom), as if
the additional Indebtedness had been incurred or the Disqualified Stock had been
issued, as the case may be, at the beginning of such eight-quarter period.

(b) The provisions of Section 3.07(a) will not prohibit the incurrence of any of
the following items of Indebtedness (collectively, “Permitted Debt”):

(1) the incurrence by the Company and the Subsidiary Guarantors of Indebtedness
evidenced by or in support of the Bonds, in an aggregate principal amount at any
one time outstanding under this clause (1), including all Permitted Refinancing
Indebtedness incurred to refund, refinance or replace any

 

25



--------------------------------------------------------------------------------

Indebtedness incurred pursuant to this clause (1), without duplication, not to
exceed $60,000,000 less the aggregate amount of all repayments, optional or
mandatory, of the principal of any Indebtedness incurred pursuant to this clause
(1) that have been made by the Company and/or the Subsidiary Guarantors since
the Issue Date;

(2) the incurrence by the Company or any of its Subsidiary Guarantors of
intercompany Indebtedness between or among the Company and any of its Subsidiary
Guarantors;

(3) the incurrence by the Company or any of its Subsidiary Guarantors of Hedging
Obligations and related Indebtedness in the ordinary course of business and not
for speculative purposes;

(4) the incurrence by the Company or any of its Subsidiary Guarantors of
Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, bankers’ acceptances, performance and surety bonds provided by the
Company or a Subsidiary Guarantor in the ordinary course of business;

(5) the incurrence by the Company or any of its Subsidiary Guarantors of
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn against insufficient
funds, so long as such Indebtedness is covered within five Business Days;

(6) working capital debt, including any working capital debt required by
Section 3.19 not exceeding an amount equal to 5% of the original principal
amount of the Bonds plus any other Guaranteed Obligations at the time
outstanding.

The Company and its Subsidiary Guarantors will not incur any Indebtedness
(including Permitted Debt) that is contractually subordinated in right of
payment to any other Indebtedness of the Company or that Subsidiary Guarantor
unless such Indebtedness is also contractually subordinated in right of payment
to payments under this Guarantee Agreement on substantially identical terms;
provided, however, that no Indebtedness of the Company will be deemed to be
contractually subordinated in right of payment to any other Indebtedness of the
Company solely by virtue of being unsecured or by virtue of being secured on a
junior basis.

The accrual of interest, the accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, and the payment of dividends on Disqualified
Stock in the form of additional shares of the same class of Disqualified Stock
will not be deemed to be an incurrence of Indebtedness or an issuance of
Disqualified Stock for purposes of this covenant. Notwithstanding any other
provision of this covenant, the maximum amount of Indebtedness that the Company
or any Subsidiary Guarantor may incur pursuant to this covenant shall not be
deemed to be exceeded solely as a result of fluctuations in exchange rates or
currency values.

 

26



--------------------------------------------------------------------------------

Section 3.08 Gas Price Protection Arrangements.

The Company shall, at all times when the Bonds are outstanding, maintain a gas
price protection program on a sufficient quantity of gas to provide a pro forma
Fixed Charge Coverage Ratio of at least 1.0 to 1 for all Guaranteed Obligations
issued to fund Facilities under construction or in operation through the use of
one or more long term contracts or puts, collared product pricing, bi-lateral
fixed price wholesale contracts or similar type pricing assurance agreements
(each, a “Gas Price Protection Arrangement”). The Gas Price Protection
Arrangements shall have a term covering a period of at least two years from the
date of the first drawing on external funding for construction of each Facility
and thereafter the Gas Price Protection Arrangements will at all times have a
minimum duration of one year.

Section 3.09 Transactions with Affiliates.

(a) The Company and its Subsidiary Guarantors shall not make any payment to, or
sell, lease, transfer or otherwise dispose of any of its properties or assets
to, or purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliate of the Company (each, an “Affiliate
Transaction”), unless:

(1) such Affiliate Transaction is on terms that are no less favorable (as
reasonably determined by the Company) to the Company or the relevant Subsidiary
Guarantor than those that would have been obtained in a comparable transaction
by the Company or such Subsidiary Guarantor with an unrelated Person; and

(2) the Company delivers to the Trustee:

(A) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of the Asset Percentage
of any of the parties to the Affiliate Transaction, a resolution of the Board of
Directors set forth in an Officer’s Certificate certifying that such Affiliate
Transaction complies with this Section 3.09(a) and that such Affiliate
Transaction has been approved by a majority of the disinterested members of the
Board of Directors; and

(B) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of the Asset
Percentage, an opinion as to the fairness to the Company or such Subsidiary
Guarantor of such Affiliate Transaction from a financial point of view issued by
an accounting, appraisal or investment banking firm of national standing.

(b) The following items shall not be deemed to be Affiliate Transactions and,
therefore, shall not be subject to the provisions of Section 3.09(a) hereof:

(1) any employment agreement or director’s engagement agreement, employee
benefit plan, officer and director indemnification agreement or any

 

27



--------------------------------------------------------------------------------

similar arrangement entered into by the Company or any of its Subsidiary
Guarantors in the ordinary course of business or approved by the relevant Board
of Directors;

(2) transactions between or among the Company and/or its Subsidiary Guarantors;

(3) transactions with a Person that is an Affiliate of the Company solely
because the Company owns, directly or through a Subsidiary Guarantor, an Equity
Interest in, or controls, such Person;

(4) payment of reasonable directors’ fees to Persons who are not otherwise
Affiliates of the Company;

(5) any issuance of Equity Interests (other than Disqualified Stock) of the
Company to Affiliates of the Company;

(6) any agreement, instrument or arrangement as in effect as of the Issue Date
or any amendment thereto or any transaction contemplated thereby (including
pursuant to any amendment thereto) in any replacement agreement thereto so long
as any such amendment or replacement agreement is not more disadvantageous to
the Holders in any material respect than the original agreement as in effect on
the Issue Date as determined by the Company;

(7) any pro rata distribution (including a rights offering) to all holders of a
class of Equity Interests or Indebtedness of the Company or any of its
Subsidiary Guarantors, including Persons who are Affiliates of the Company or
any of its Subsidiary Guarantors; and

(8) any transaction involving sales of gas, electric capacity, energy, ancillary
services, transmission services and products, steam, emissions credits, fuel,
fuel transportation and fuel storage in the ordinary course of business on terms
that are no less favorable (as reasonably determined by the Company) to the
Company or the relevant Subsidiary Guarantor of the Company than those that
would have been obtained in a comparable transaction by the Company or such
Subsidiary Guarantor with an unrelated Person.

Section 3.10 Liens.

The Company and its Subsidiary Guarantors shall not, directly or indirectly,
create, incur, assume or otherwise cause or suffer to exist or become effective
any Lien of any kind on any asset now owned or hereafter acquired, except
Permitted Liens.

Section 3.11 Line of Business.

The Company and its Subsidiary Guarantors shall not engage in any business other
than Permitted Businesses, except to such extent as would not be material to the
Company and its Subsidiaries taken as a whole.

 

28



--------------------------------------------------------------------------------

Section 3.12 Corporate Existence.

Subject to Article 4 hereof, the Company shall do or cause to be done all things
necessary to preserve and keep in full force and effect:

(1) its limited liability company existence, and the corporate, limited
liability company, partnership or other entity existence of each of its
Subsidiaries, in accordance with the respective organizational documents (as the
same may be amended from time to time) of the Company or any such Subsidiary;
and

(2) the rights (charter and statutory), licenses and franchises of the Company
and its Subsidiaries; provided, however, that the Company shall not be required
to preserve any such right, license or franchise, or the corporate, partnership
or other existence of any of its Subsidiaries, if (a) the Company shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Company and its Subsidiaries, taken as a whole, and that the
loss thereof is not adverse in any material respect to the Holders of the Bonds
and (b) if a Subsidiary is to be dissolved, such Subsidiary has no assets.

Section 3.13 Limitation on Sale and Leaseback Transactions.

The Company and the Subsidiary Guarantors shall not enter into any sale and
leaseback transaction; provided that the Company or any Subsidiary Guarantor may
enter into a sale and leaseback transaction if:

(1) the Company or that Subsidiary Guarantor, as applicable, could have incurred
Indebtedness in an amount equal to the Attributable Debt relating to such sale
and leaseback transaction under the provisions of Section 3.07 hereof; and

(2) the gross cash proceeds of that sale and leaseback transaction are at least
equal to the Fair Market Value of the property that is the subject of that sale
and leaseback transaction.

The preceding restrictions shall not apply to a sale and leaseback transaction
entered into between the Company and a Subsidiary Guarantor or between
Subsidiary Guarantors.

Section 3.14 Payments for Consent.

The Company and the Subsidiary Guarantors shall not, directly or indirectly, pay
or cause to be paid any monetary consideration to or for the benefit of any
holder of any Guaranteed Obligations for or as an inducement to any consent
under or waiver or amendment of any of the terms or provisions of this Guarantee
Agreement unless such consideration is offered to be paid and is paid to all
Holders of the Guaranteed Obligations that consent, waive or agree to amend in
the time frame set forth in the solicitation documents relating to such consent,
waiver or agreement.

 

29



--------------------------------------------------------------------------------

Section 3.15 Additional Subsidiary Guarantors.

If the Company or any of its Subsidiary Guarantors acquires or creates another
Subsidiary that is to become a guarantor of any Indebtedness, then that
Subsidiary shall become a Subsidiary Guarantor and (A) execute a supplemental
guarantee agreement substantially in the form as Exhibit A hereto and a joinder
agreement to the Security Documents in form and substance reasonably
satisfactory to the Trustee providing that such Subsidiary shall become a
Subsidiary Guarantor under this Guarantee Agreement and a party as grantor to
the Security Documents and (B) deliver an Opinion of Counsel satisfactory to the
Collateral Trustee, in each case, within 30 Business Days of the date on which
it was required to become a guarantor of any Indebtedness.

Section 3.16 Suspension of Covenants When Guaranteed Obligations Rated
Investment Grade.

If on any date following the Issue Date:

(a) the rating assigned to any Guaranteed Obligations by either S&P or Moody’s
is an Investment Grade Rating after giving effect to the suspension of covenants
contemplated by this Section 3.16 upon the achievement of such Investment Grade
Rating, and

(b) no Default or Event of Default shall have occurred and be continuing,

then, beginning on that day and subject to the provisions of the following
paragraph, the provisions of Sections 3.05, 3.06, 3.07, 3.08, 3.09 and 4.01(4)
hereof shall be suspended.

Notwithstanding the foregoing, if the ratings assigned by both such rating
agencies with respect to any Guaranteed Obligations should subsequently decline
to below an Investment Grade Rating, the provisions of Sections 3.05, 3.06,
3.07, 3.08, 3.09 and 4.01(a)(4) hereof shall be reinstituted as of and from the
date of such rating decline.

Section 3.17 Insurance.

The Company and the Subsidiary Guarantors shall maintain with financially sound
and reputable insurance companies, insurance on their property and assets
(including the Collateral) in at least such amounts, with such deductibles and
against at least such risks as is customary for companies of the same or similar
size engaged in the same or similar businesses as those of the Company and the
Subsidiary Guarantors and furnish to the Collateral Trustee, upon written
request, full information as to its property and liability insurance carriers.
Holders of Bonds, as a class, will be named as an additional insured on all
liability insurance policies of the Company and its Subsidiary Guarantors and
the Collateral Trustee will be named as loss payee on all property and casualty
insurance policies.

Section 3.18 Subordination of Intercompany Indebtedness.

(a) Each of the Company and the Subsidiary Guarantors hereby agrees that any
intercompany Indebtedness or other intercompany receivables, intercompany
payables or intercompany advances directly or indirectly made by or owed to the
Company or such Subsidiary Guarantor by any Subsidiary Guarantor or the Company,
as applicable, of whatever

 

30



--------------------------------------------------------------------------------

nature at any time outstanding shall be subordinate and subject in right of
payment to the prior indefeasible payment in cash of the Guaranteed Obligations
as they become due. Each of the Company and the Subsidiary Guarantors hereby
agrees that it shall not become obligated or otherwise liable for any
intercompany Indebtedness, or other intercompany receivable, intercompany
payable or intercompany advance that is owed to any Person other than the
Company or any Subsidiary Guarantor, unless such Person agrees that such
Indebtedness, receivable, payable or advance (as applicable) is completely
subordinated to the Guaranteed Obligations and subject in right of payment to
the prior indefeasible payment in cash of the Guaranteed Obligations as they
become due, and that no payment on any such Indebtedness, receivable, payable or
advance shall be made by the Company or any Subsidiary Guarantor until payment
in full in cash of all Guaranteed Obligations that are outstanding, due and
payable (for purposes of this Section 3.18, only, the “Termination Date”);
except: intercompany receivables, intercompany payables, intercompany advances
and intercompany Indebtedness made to, or on behalf of, any Person, other than
the Company or any Subsidiary Guarantor, permitted pursuant to the terms hereof
may be paid or repaid, in each case so long as no Event of Default shall have
occurred and be continuing, from Consolidated Cash Flow of the Company after
payments into the Cash Collateral Fund required by Section 3.05; provided,
however that payments (i) in respect of taxes (ii) reimbursements of costs and
expenses for operation and maintenance and (iii) repayments of amounts advanced
for Gas Price Protection Arrangements may be paid before payments into the Cash
Collateral Fund.

(b) In the event that any payment on any such intercompany Indebtedness,
receivable, payable or advance shall be received by the Company or any
Subsidiary Guarantor other than as permitted by Section 3.18(a) before the
Termination Date, the Company or such Subsidiary Guarantor, as applicable, shall
receive such payments and hold the same in trust for, segregate the same from
its own assets and shall immediately pay over to, the Collateral Trustee for the
benefit of the Holders of Guaranteed Obligations all such sums to the extent
necessary so that the holders of Guaranteed Obligations shall have been
indefeasibly paid in full, in cash, all Obligations owed or which may become
owing.

Section 3.19 Working Capital Lines of Credit.

No later than the commencement of Commercial Operation of each Facility, the
Company will establish and maintain a working capital line of credit in the
amount of not less than $400,000 per Facility.

Section 3.20 Right of Bondholders to Add Certain Collateral.

(a) If the Company or any Affiliate of the Company proposes to issue or
guarantee indebtedness to finance facilities to be located in California to use
Microgy technology for the production of gas for sale to Pacific Gas and
Electric Company pursuant to the Agreement for the Sale and Purchase of Gas
between Microgy, Inc. and Pacific Gas and Electric Company dated October 4, 2006
(as used in this Section 3.20, the “California Facilities”), the Company will:

(i) provide the Holders of the Bonds with a financial feasibility study and
preliminary term sheet demonstrating the pro forma effect of making such
Indebtedness Guaranteed Obligations hereunder; and

 

31



--------------------------------------------------------------------------------

(ii) afford the Bondholders the one-time right to require such Indebtedness to
be Guaranteed Obligations and the assets constituting the California Facilities
to be added to the Collateral.

(b) If within 30 days of the delivery of the financial projections and term
sheet discussed in Section 3.20(a) above to the Bondholders, the Holders of not
less than a majority of the Bonds so direct:

(i) the Indebtedness to be incurred for the California Facilities will be
incurred by one or more Subsidiaries of the Company;

(ii) upon the incurrence of such Indebtedness, such Subsidiaries will become
Subsidiary Guarantors in accordance with the terms of this Guarantee Agreement;

(iii) the Company’s ownership interests in such Subsidiary Guarantors will
become part of the Collateral;

(iv) the assets comprising the California Facilities will become part of the
Collateral; and

(v) the Obligations issued to fund the California Facilities will be Guaranteed
Obligations.

(c) If tax-exempt municipal obligations are issued to fund the California
Facilities, the Company will cause the Holders of the Bonds to have a first
right of purchase (in proportion to their ownership of the Bonds) or a
reasonable time when such municipal obligations are first offered for sale to
investors.

Section 3.21 Application of Proceeds of Asset Sales.

The Company shall, within 360 days of any Asset Sale, either (i) reinvest not
less than 95% of the proceeds of such Asset Sale in assets to be used in a
Permitted Business or (ii) apply 100% of the proceeds to the redemption or
purchase at a price not in excess of 100% of principal amount of Guaranteed
Obligations plus accrued interest to the date of redemption or purchase. If
proceeds are to be reinvested and the sale was of assets financed with the
proceeds of tax-exempt bonds, the use of proceeds is conditioned on the prior
receipt of the Trustee of an opinion of bond counsel to the effect that such
application will not adversely affect the exclusion from gross income for
federal income tax purposes of interest on such bonds. If proceeds are to be
reinvested and if the Asset Sale was of all or substantially all of a Facility,
the Company shall provide to the Trustee a feasibility study by a nationally
recognized feasibility consultant demonstrating that as proposed to be built and
operated, the pro forma Fixed Charge Coverage Ratio will be not less than 2.0 to
1 for the three years immediately following Commercial Operation of the assets
acquired with the proceeds of the Asset Sale.

 

32



--------------------------------------------------------------------------------

Section 3.22 Request for Ratings.

Upon the written request of the holders of a majority of Secured Obligations,
the Company will prepare at its expense an application to Moody’s, S&P and Fitch
Ratings to seek an Investment Grade Rating and will use commercially reasonable
efforts to obtain such rating; provided, however, that the Company shall not be
required to make such application more than once every year.

Section 3.23 Major Maintenance Fund.

The Company will contribute, from Consolidated Cash Flow before any deposit into
the Cash Collateral Fund, annually within 120 days of the end of each fiscal
year an amount equal to 1.0% of the Company’s plant and equipment (exclusive of
real estate and before accumulated depreciation) shown on its most recent annual
financial statements for deposit in the Major Maintenance Fund maintained with
the Collateral Trustee. Such amounts shall be available to the Company at any
time to pay capital expenditures upon requisition by the Company to the
Collateral Trustee.

ARTICLE 4.

SUCCESSORS

Section 4.01 Merger, Consolidation, or Sale of Assets.

(a) The Company shall not, directly or indirectly: (1) consolidate or merge with
or into another Person (whether or not the Company is the surviving
corporation); or (2) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Company and its
Subsidiary Guarantors taken as a whole, in one or more related transactions, to
another Person; unless:

(1) either:

(A) the Company is the surviving company; or

(B) the Person formed by or surviving any such consolidation or merger (if other
than the Company) or to which such sale, assignment, transfer, conveyance or
other disposition has been made is a corporation, partnership or limited
liability company organized or existing under the laws of the United States, any
state thereof or the District of Columbia;

(2) the Person formed by or surviving any such consolidation or merger (if other
than the Company) or the Person to which such sale, assignment, transfer,
conveyance or other disposition has been made assumes all the obligations of the
Company under this Guarantee Agreement and the security documents pursuant to a
supplemental guarantee agreement reasonably satisfactory to the Trustee;

(3) immediately after such transaction, no Default or Event of Default exists;
and

 

33



--------------------------------------------------------------------------------

(4) the Company or the Person formed by or surviving any such consolidation or
merger (if other than the Company), or to which such sale, assignment, transfer,
conveyance or other disposition has been made:

(A) would have Consolidated Net Worth immediately after the transaction equal to
or greater than the Consolidated Net Worth of the Company immediately preceding
the transaction; and

(B) would, on the date of such transaction after giving pro forma effect thereto
and to any related financing transactions as if the same had occurred at the
beginning of the applicable eight-quarter period, either (i) have a pro forma
Fixed Charge Coverage Ratio that is at least equal to the actual Fixed Charge
Coverage Ratio of the Company as of such date or (ii) be permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in Section 3.07(a).

In addition, the Company shall not, directly or indirectly, lease all or
substantially all of its properties or assets, in one or more related
transactions, to any other Person.

(b) Unless treated as an Asset Sale under Section 3.21, no Subsidiary Guarantor
shall, directly or indirectly: (1) consolidate or merge with or into another
Person (whether or not the Subsidiary Guarantor is the surviving corporation);
or (2) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of its properties or assets in one or more related
transactions, to another Person; unless:

(1) either:

(A) the Subsidiary Guarantor is the surviving company; or

(B) the Person formed by or surviving any such consolidation or merger (if other
than the Subsidiary Guarantor) or to which such sale, assignment, transfer,
conveyance or other disposition has been made is a corporation, partnership or
limited liability company organized or existing under the laws of the United
States, any state thereof or the District of Columbia;

(2) the Person formed by or surviving any such consolidation or merger (if other
than the Subsidiary Guarantor) or the Person to which such sale, assignment,
transfer, conveyance or other disposition has been made assumes all the
obligations of the Subsidiary Guarantor under this Guarantee Agreement and the
security documents pursuant to a supplemental guarantee agreement reasonably
satisfactory to the Trustee;

(3) immediately after such transaction, no Default or Event of Default exists;
and

 

34



--------------------------------------------------------------------------------

(4) the Company:

(A) would have Consolidated Net Worth immediately after the transaction equal to
or greater than the Consolidated Net Worth of the Company immediately preceding
the transaction; and

(B) would, on the date of such transaction after giving pro forma effect thereto
and to any related financing transactions as if the same had occurred at the
beginning of the applicable eight-quarter period, either (i) have a pro forma
Fixed Charge Coverage Ratio that is at least equal to the actual Fixed Charge
Coverage Ratio of the Company as of such date or (ii) be permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in Section 3.07(a).

In addition, a Subsidiary Guarantor shall not, directly or indirectly, lease all
or substantially all of its properties or assets, in one or more related
transactions, to any other Person.

(c) Notwithstanding the foregoing:

(1) any Subsidiary Guarantor may consolidate with, merge into or transfer all or
part of its properties and assets to the Company or any other Subsidiary
Guarantor; and

(2) the Company may merge with an Affiliate solely for the purpose of
reincorporating the Company or re-forming in another jurisdiction.

Section 4.02 Successor Person Substituted.

(a) Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the assets of the
Company and its Subsidiary Guarantors taken as a whole in a transaction that is
subject to, and that complies with the provisions of, Section 4.01(a) hereof,
the successor Person formed by such consolidation or into or with which the
Company is merged or to which such sale, assignment, transfer, lease, conveyance
or other disposition is made shall succeed to, and be substituted for (so that
from and after the date of such consolidation, merger, sale, lease, conveyance
or other disposition, the provisions of this Guarantee Agreement referring to
the “Company” shall refer instead to the successor Person and not to the
Company), and may exercise every right and power of the Company under this
Guarantee Agreement with the same effect as if such successor Person had been
named as the Company herein.

(b) Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the assets of a
Subsidiary Guarantor in a transaction that is subject to, and that complies with
the provisions of, Section 4.01(b) hereof, the successor Person formed by such
consolidation or into or with which the Subsidiary Guarantor is merged or to
which such sale, assignment, transfer, lease, conveyance or other disposition is
made shall succeed to, and be substituted for (so that from and after the date
of such consolidation, merger, sale, lease, conveyance or other disposition, the
provisions of this Guarantee Agreement referring to the “Subsidiary Guarantor”
shall refer instead to the successor

 

35



--------------------------------------------------------------------------------

Person and not to the Subsidiary Guarantor), and may exercise every right and
power of the Subsidiary Guarantor under this Guarantee Agreement with the same
effect as if such successor Person had been named as such Subsidiary Guarantor
herein.

ARTICLE 5.

DEFAULTS AND REMEDIES

Section 5.01 Events of Default.

Each of the following is an “Event of Default”:

(1) the default in the payment when due of the principal of, or premium, if any,
or interest on any Guaranteed Obligations, subject to applicable grace periods;

(2) the Company or any of its Subsidiary Guarantors fails to comply with the
provisions of Section 4.01 hereof;

(3) the Company or any of its Subsidiary Guarantors fails to observe or perform
any other covenant, representation, warranty or other agreement in this
Guarantee Agreement or the Security Documents for 60 days after notice to the
Company from a Secured Debt Representative or the Holders of at least 25% in
aggregate principal amount of the Guaranteed Obligations then outstanding;

(4) failure by the Company or any of its Subsidiary Guarantors to pay final and
non-appealable judgments aggregating in excess of the Asset Percentage, which
are not covered by indemnities or third-party insurance, which judgments are not
paid, discharged, vacated or stayed for a period of 90 days;

(5) the unenforceability of any of the security documents against the Company or
any of its Subsidiary Guarantors for any reason so that the Fair Market Value of
the Collateral is less than 100% of the Indebtedness secured thereby;

(6) any security document or any Lien purported to be granted thereby is held in
any judicial proceeding to be unenforceable or invalid, in whole or in part, or
ceases for any reason within the control of the Company or any of its Subsidiary
Guarantors (other than pursuant to a release that is delivered or becomes
effective as set forth in this Guarantee Agreement) to be fully enforceable and
perfected so that the Fair Market Value of the Collateral is less than 100% of
the Indebtedness secured thereby;

(7) except as permitted by this Guarantee Agreement, the Guarantee is held in
any judicial proceeding to be unenforceable or invalid or ceases for any reason
to be in full force and effect or the Company or any Subsidiary Guarantor or any
Person acting on behalf of the Company or any Subsidiary Guarantor, denies or
disaffirms its obligations under this Guarantee Agreement;

 

36



--------------------------------------------------------------------------------

(8) the Company or any of its Subsidiary Guarantors pursuant to or within the
meaning of Bankruptcy Law:

(a) commences a voluntary case,

(b) consents to the entry of an order for relief against it in an involuntary
case,

(c) consents to the appointment of a custodian of it or for all or substantially
all of its property,

(d) makes a general assignment for the benefit of its creditors, or

(e) generally is not paying its debts as they become due; or

(9) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(a) is for relief against the Company or any of its Subsidiary Guarantors in an
involuntary case;

(b) appoints a custodian of the Company or any of its Subsidiary Guarantors or
for all or substantially all of the property of the Company or any of its
Subsidiary Guarantors; or

(c) orders the liquidation of the Company or any of its Subsidiary Guarantors;

and the order or decree remains unstayed and in effect for 90 consecutive days;
or

(10) the occurrence of an event of default under the Indenture or the Loan
Agreement or any comparable instrument under which Guaranteed Obligations are
issued.

Section 5.02 Rights of Holders of Bonds to Receive Payment.

Notwithstanding any other provision of this Guarantee Agreement, the right of
any Holder of a Guaranteed Obligation to receive payment of principal, purchase
price, premium (if any) and interest on the Guaranteed Obligation, on or after
the respective due dates expressed in the Bond (including in connection with an
offer to purchase), or to bring suit for the enforcement of any such payment on
or after such respective dates, shall not be impaired or affected without the
consent of such Holder; provided that a Holder shall not have the right to
institute any such suit for the enforcement of payment if and to the extent that
the institution or prosecution thereof or the entry of judgment therein would,
under applicable law, result in the surrender, impairment, waiver or loss of the
Lien of this Guarantee Agreement upon any property subject to such Lien.

 

37



--------------------------------------------------------------------------------

ARTICLE 6.

TRUSTEE

Section 6.01 Duties of Trustee.

(a) If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Guarantee Agreement,
and use the same degree of care and skill in its exercise, as a prudent person
would exercise or use under the circumstances in the conduct of such person’s
own affairs.

(b) Except during the continuance of an Event of Default:

(1) the duties of the Trustee will be determined solely by the express
provisions of this Guarantee Agreement and the Trustee need perform only those
duties that are specifically set forth in this Guarantee Agreement and no
others, and no implied covenants or obligations shall be read into this
Guarantee Agreement or any Security Document against the Trustee; and

(2) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Guarantee Agreement. However, the Trustee shall
examine the certificates and opinions to determine whether or not they conform
to the requirements of this Guarantee Agreement, but need not verify the
contents thereof.

(c) The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

(1) this paragraph does not limit the effect of paragraph (b) of this
Section 6.01; and

(2) the Trustee will not be liable for any error of judgment made in good faith
by a Responsible Officer, unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts.

(d) Whether or not therein expressly so provided, every provision of this
Guarantee Agreement or any Security Document that in any way relates to the
Trustee is subject to paragraphs (a), (b), (c), (e) and (f) of this
Section 6.01.

(e) No provision of this Guarantee Agreement or any Security Document will
require the Trustee to expend or risk its own funds or incur any liability. The
Trustee will be under no obligation to exercise any of its rights and powers
under this Guarantee Agreement or any Security Document at the request of any
Holders, unless such Holder has offered to the Trustee security and indemnity
satisfactory to it against any loss, liability or expense.

 

38



--------------------------------------------------------------------------------

(f) The Trustee will not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Company. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.

Section 6.02 Rights of Trustee.

(a) The Trustee may conclusively rely upon any document believed by it to be
genuine and to have been signed or presented by the proper Person. The Trustee
need not investigate any fact or matter stated in the document.

(b) Before the Trustee acts or refrains from acting, it may require an Officer’s
Certificate or an Opinion of Counsel or both. The Trustee will not be liable for
any action it takes or omits to take in good faith in reliance on such Officer’s
Certificate or Opinion of Counsel. The Trustee may consult with counsel and the
advice of such counsel or any Opinion of Counsel will be full and complete
authorization and protection from liability in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon.

(c) The Trustee may act through its attorneys and agents and will not be
responsible for the misconduct or negligence of any agent appointed with due
care.

(d) The Trustee will not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Guarantee Agreement.

(e) Unless otherwise specifically provided in this Guarantee Agreement, any
demand, request, direction or notice from the Company shall be sufficient if
signed by an Officer of the Company.

(f) The Trustee will be under no obligation to exercise any of the rights or
powers vested in it by this Guarantee Agreement at the request or direction of
any of the Holders unless such Holders have offered to the Trustee security or
indemnity satisfactory to the Trustee against the costs, expenses and
liabilities that might be incurred by it in compliance with such request or
direction.

Section 6.03 Individual Rights of Trustee.

The Trustee in its individual or any other capacity may become the owner or
pledgee of Bonds and may otherwise deal with the Company or any Affiliate of the
Company with the same rights it would have if it were not Trustee. However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days, or resign.

Section 6.04 Trustee’s Disclaimer.

The Trustee will not be responsible for and makes no representation as to the
validity or adequacy of this Guarantee Agreement, any Security Document, it
shall not be accountable for any Subsidiary Guarantor’s use of the proceeds from
the Bonds, it will not be responsible for the use or application of any money
received by any paying agent other than the Trustee, and it will not be
responsible for any statement or recital herein or any statement in the Bonds or
any other document in connection with the sale of the Bonds or pursuant to this
Guarantee Agreement.

 

39



--------------------------------------------------------------------------------

Section 6.05 Notice of Defaults.

If a Default or Event of Default occurs and is continuing and if it is known to
the Trustee, the Trustee shall mail to Holders of Bonds a notice of the Default
or Event of Default within 90 days after it occurs. Except in the case of a
Default or Event of Default in payment of principal of, premium or interest on
any Bond, the Trustee may withhold from Holders the notice if and so long as a
committee of its Responsible Officers in good faith determines that withholding
notice is in the best interests of the Holders.

Section 6.06 [Reserved]

Section 6.07 Compensation and Indemnity.

(a) The Company and Subsidiary Guarantors, jointly and severally, shall pay to
the Trustee from time to time reasonable compensation for its acceptance of this
Agreement and services hereunder. The Trustee’s compensation will not be limited
by any law on compensation of a trustee of an express trust. The Company and
Subsidiary Guarantors, jointly and severally, shall reimburse the Trustee
promptly upon request for all reasonable disbursements, advances and expenses
incurred or made by it in addition to the compensation for its services. Such
expenses will include the reasonable compensation, disbursements and expenses of
the Trustee’s agents and counsel.

(b) The Company and the Subsidiary Guarantors, jointly and severally, shall
indemnify the Trustee against any and all losses, liabilities or expenses
incurred by it arising out of or in connection with the acceptance or
administration of its duties under this Guarantee Agreement, any security
document or the Collateral Trust Agreement including the costs and expenses of
enforcing this Guarantee Agreement, any security document or the Collateral
Trust Agreement against the Company and the Subsidiary Guarantors (including
this Section 6.07) and defending itself against any claim (whether asserted by
the Company, the Subsidiary Guarantors or any Holder or any other Person) or
liability in connection with the exercise or performance of any of its powers or
duties hereunder, except to the extent any such loss, liability or expense may
be attributable to its negligence or bad faith or willful misconduct. The
Trustee shall notify the Company promptly of any claim for which it may seek
indemnity. Failure by the Trustee to so notify the Company shall not relieve the
Company or any of the Subsidiary Guarantors of their obligations hereunder. The
Company or such Subsidiary Guarantor shall defend the claim and the Trustee
shall cooperate in the defense. The Trustee may have separate counsel and the
Company and/or Subsidiary Guarantors shall pay the reasonable fees and expenses
of such counsel. Neither the Company nor any Subsidiary Guarantor need pay for
any settlement made without its consent, which consent shall not be unreasonably
withheld.

(c) The obligations of the Company and the Subsidiary Guarantors under this
Section 6.07 will survive the satisfaction and discharge of this Guarantee
Agreement.

(d) To secure the Company’s and Subsidiary Guarantors’ payment obligations in
this Section 6.07, the Trustee will have a Lien prior to the Guaranteed
Obligations on all money or

 

40



--------------------------------------------------------------------------------

property held or collected by the Trustee, except that held in trust to pay
principal and interest on particular Bonds. Such Lien shall survive the
satisfaction and discharge of this Guarantee Agreement.

(e) When the Trustee incurs expenses or renders services after an Event of
Default specified in Section 5.01(8) or (9) hereof occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.

(f) The Company’s and Subsidiary Guarantors’ obligations under this Section 6.07
shall survive the resignation or removal of the Trustee, any termination of this
Guarantee Agreement, including any termination or rejection of this Guarantee
Agreement in any insolvency or similar proceeding and the repayment of all the
Guaranteed Obligations.

ARTICLE 7.

AMENDMENT, SUPPLEMENT AND WAIVER

Section 7.01 Without Consent of Holders of Secured Obligations.

Notwithstanding Section 7.02 of this Guarantee Agreement, the Company, the
Subsidiary Guarantors and the Trustee may amend or supplement this Guarantee
Agreement without the consent of any Holder:

(1) to cure any ambiguity, defect or inconsistency;

(2) to provide for the assumption of the Company’s or a Subsidiary Guarantor’s
obligations to the Holders of the Guaranteed Obligations by a successor to the
Company or such Subsidiary Guarantor pursuant to Article 4 or Article 10 hereof;

(3) to make any change that would provide any additional rights or benefits to
the Holders, including the addition of guarantees, or that does not adversely
affect the legal rights under this Guarantee Agreement of any such Holder;

(4) to make, complete or confirm any grant of Collateral permitted or required
by the security documents, the Collateral Trust Agreement or this Guarantee
Agreement or any release of Collateral that becomes effective as set forth in
the security documents, the Collateral Trust Agreement or this Guarantee
Agreement;

(5) to conform the text of this Guarantee Agreement to any provision of the
Description of the Guarantees to the extent that such provision in the
Description of the Guarantees was intended to be a verbatim recitation of a
provision of this Guarantee Agreement; or

(6) to allow any Person to execute a supplemental guarantee agreement to become
a Subsidiary Guarantor.

 

41



--------------------------------------------------------------------------------

Upon the request of the Company authorizing the execution of any such amended or
supplemental guarantee agreement, and upon receipt by the Trustee of the
documents described in Section 3.15 hereof, the Trustee shall join with the
Company and the Subsidiary Guarantors in the execution of any amended or
supplemental guarantee agreement authorized or permitted by the terms of this
Guarantee Agreement and to make any further appropriate agreements and
stipulations that may be therein contained, but the Trustee shall not be
obligated to enter into such amended or supplemental guarantee agreement that
affects its own rights, duties or immunities under this Guarantee Agreement or
otherwise.

Section 7.02 With Consent of Holders of Guaranteed Obligations.

(a) Except as provided above in Section 7.01 and below in this Section 7.02, the
Company and the Trustee may amend or supplement this Guarantee Agreement with
the consent of the Holders of at least a majority in principal aggregate amount
of the Guaranteed Obligations then outstanding (including, without limitation,
consents obtained in connection with a tender offer or exchange offer for, or
purchase of, Guaranteed Obligations), and any existing Default or Event of
Default (other than a Default or Event of Default in the payment of the
principal of, premium or interest on Guaranteed Obligations, except a payment
default resulting from an acceleration that has been rescinded) or compliance
with any provision of this Guarantee Agreement may be waived with the consent of
the Holders of a majority in principal aggregate amount of the then outstanding
Guaranteed Obligations (including consents obtained in connection with a tender
offer or exchange offer for, or purchase of, Guaranteed Obligations).

Upon the written request of the Company and upon the filing with the Trustee of
evidence satisfactory to the Trustee of the consent of the Holders of Guaranteed
Obligations as aforesaid, and upon receipt by the Trustee of the documents
described in Section 3.15 hereof, the Trustee shall join with the Company in the
execution of such amended or supplemental guarantee agreement unless such
amended or supplemental guarantee agreement directly affects the Trustee’s own
rights, duties or immunities under this Guarantee Agreement or otherwise, in
which case the Trustee may in its discretion, but will not be obligated to,
enter into such amended or supplemental guarantee agreement.

After an amendment, supplement or waiver under this Section 7.02 becomes
effective, the Company shall mail to the Holders affected thereby a notice
briefly describing the amendment, supplement or waiver. Any failure of the
Company to mail such notice, or any defect therein, will not, however, in any
way impair or affect the validity of any such amended or supplemental guarantee
agreement or waiver.

Subject to Section 5.02 hereof, the Holders of a majority in aggregate principal
amount of the Guaranteed Obligations then outstanding may waive compliance in a
particular instance by the Company with any provision of this Guarantee
Agreement. However, without the consent of each Holder affected, an amendment or
waiver under this Section 7.02 may not (with respect to any Guaranteed
Obligations held by a non-consenting Holder):

(1) reduce the principal amount of Guaranteed Obligations whose Holders must
consent to an amendment, supplement or waiver;

 

42



--------------------------------------------------------------------------------

(2) waive a Default or Event of Default in the payment of principal of or
interest or premium on such Guaranteed Obligation (except a rescission of
acceleration of the Guaranteed Obligations by the Holders of at least a majority
in aggregate principal amount of the Guaranteed Obligations and a waiver of the
payment default that resulted from such acceleration);

(3) make any Guarantee payable in money other than that stated in this Guarantee
Agreement;

(4) make any change in the provisions of this Guarantee Agreement relating to
waivers of past Defaults or the rights of Holders of Guaranteed Obligations to
receive payments of principal of or interest or premium on the Guaranteed
Obligations; or

(5) make any change in Section 5.02 hereof or in the foregoing amendment and
waiver provisions.

(b) Notwithstanding any other provision of this Guarantee Agreement, no
amendment or supplement to the provisions of Article 9 hereof may be made in a
manner which conflicts with the provisions of Section 9.03 hereof.

Section 7.03 Revocation and Effect of Consents.

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Guaranteed Obligation is a continuing consent by the Holder of a
Guaranteed Obligation and every subsequent Holder of a Guaranteed Obligation or
portion of a Guaranteed Obligation that evidences the same debt as the
consenting Holder’s Guaranteed Obligation, even if notation of the consent is
not made on any Guaranteed Obligation. However, any such Holder of a Guaranteed
Obligation or subsequent Holder of a Guaranteed Obligation may revoke the
consent as to its Guaranteed Obligation if the Trustee receives written notice
of revocation before the date the waiver, supplement or amendment becomes
effective. An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.

Section 7.04 Trustee to Sign Amendments, etc.

The Trustee shall sign any amended or supplemental guarantee agreement
authorized pursuant to this Article 7 if the amendment or supplement does not
adversely affect the rights, duties, liabilities or immunities of the Trustee.
In executing any amended or supplemental guarantee agreement, the Trustee will
be entitled to receive and will be fully protected in relying upon, in addition
to the documents required by Section 10.04 hereof, an Officer’s Certificate and
an Opinion of Counsel stating that the execution of such amended or supplemental
guarantee agreement is authorized or permitted by this Guarantee Agreement.

 

43



--------------------------------------------------------------------------------

ARTICLE 8.

COLLATERAL AND SECURITY

Section 8.01 Security.

The punctual payment of (i) the principal of, premium and interest on the Bonds
and all other Guaranteed Obligations, (ii) interest on overdue principal of,
premium and interest on, the Bonds and all other Guaranteed Obligations, and
(iii) the performance of all other obligations of the Company to the Holders or
the Trustee under this Guarantee Agreement, according to the terms hereunder are
secured Equally and Ratably by liens upon the Company’s and each Subsidiary
Guarantor’s rights in the Collateral.

Section 8.02 Collateral.

This Guarantee Agreement is secured Equally and Ratably by security interests
granted to the Collateral Trustee in substantially all of the tangible and
intangible assets of the Company and the Subsidiary Guarantors as more fully
described in the Collateral Trust Agreement (as so described, the “Collateral”).

Section 8.03 Further Assurances.

(a) The Company and each Subsidiary Guarantor shall do or cause to be done all
acts and things which may be required, or which the Collateral Trustee from time
to time may reasonably request, to assure and confirm that the Collateral
Trustee holds Equally and Ratably, for the benefit of the Trustee and the
Holders of the Guaranteed Obligations duly created, enforceable and perfected
Liens (subject to Permitted Prior Liens) upon all property, whether real,
personal (including after-acquired personal property) or mixed, of the Company
and the Subsidiary Guarantors that is subject to any Lien securing any
Guaranteed Obligation.

(b) If the Company or any of the Subsidiary Guarantors owns or acquires any
property that is subject to a Lien securing this Guarantee Agreement, but is not
subject to a valid, enforceable perfected Lien (subject to Permitted Prior
Liens) in favor of the Collateral Trustee as secured Equally and Ratably for all
of the Guaranteed Obligations, then the Company shall, or shall cause such
Subsidiary Guarantor to, concurrently:

(1) execute and deliver to the Collateral Trustee a security document upon
substantially the same terms as the security documents delivered in connection
with the issuance of this Guarantee Agreement, granting a Lien upon such
property to the Collateral Trustee for the benefit of the Holders of Guaranteed
Obligations, Equally and Ratably;

(2) cause the Lien granted in such security document to be duly perfected in any
manner permitted by law and cause each other Lien that secures Indebtedness upon
such property to be (A) released, unless it is a Permitted Lien, or
(B) subordinated to the Collateral Trustee’s Liens if it is not a Permitted
Prior Lien; and

 

44



--------------------------------------------------------------------------------

(3) deliver to the Trustee and Collateral Trustee any opinion of counsel
delivered to or for the benefit of any Guaranteed Obligations relating to such
security document or the Lien granted therein.

(c) Upon the written request of the Collateral Trustee at any time and from time
to time, the Company and each Subsidiary Guarantor shall promptly execute,
acknowledge and deliver such security documents, instruments, certificates,
notices and other documents and take such other actions as shall be required or
which the Collateral Trustee may reasonably request to grant, perfect or
maintain the priority of (subject to Permitted Prior Liens) the Liens and
benefits intended to be conferred as contemplated by the security documents for
the benefit of the Holders of the Guaranteed Obligations.

Section 8.04 Collateral Trustee.

(a) The Company has appointed Wells Fargo Bank, National Association, or one of
its affiliates to serve as the Collateral Trustee for the benefit of the Holders
of:

(1) the Bonds; and

(2) any and all future Guaranteed Obligations; outstanding from time to time.

(b) The Collateral Trustee (directly or through co-trustees, agents or
sub-agents) holds, and is entitled to enforce, all Liens on the Collateral.

(c) Except as provided in the Collateral Trust Agreement or the security
documents or as directed by an Act of Guaranteed Debtholders, the Collateral
Trustee is not obligated:

(1) to act upon directions purported to be delivered to it by any other Person;

(2) to foreclose upon or otherwise enforce any Lien; or

(3) to take any other action whatsoever with regard to any or all of the
security documents, the Liens created thereby or the Collateral.

Section 8.05 Security Documents.

(a) Each Holder hereby authorizes the Trustee and the Collateral Trustee, as
applicable, on behalf of and for the benefit of the Holders, to be the agent for
and representative of the Holders with respect to the Guaranteed Obligations,
the Collateral and the Security Documents.

(b) Anything contained in this Guarantee Agreement and the Security Documents to
the contrary notwithstanding, each Holder hereby agrees that no Holder or the
Trustee shall have any right individually to realize upon any of the Collateral,
it being understood and agreed that all powers, rights and remedies of the
Trustee hereunder may be exercised solely by the Trustee in accordance with the
terms hereof and all powers, rights and remedies in respect of the Collateral
under the security documents may be exercised solely by the Collateral Trustee.

 

45



--------------------------------------------------------------------------------

Section 8.06 Release of Security Interests.

(a) The Collateral will be released from the Collateral Trustee’s Liens:

(1) in whole, at any time when no Default Period is continuing, if neither the
Company nor any Subsidiary Guarantor has any Guaranteed Obligations secured by
Liens;

(2) as to any or all Collateral at any time, if (A) consent to the release of
Collateral has been given by an Act of Guaranteed Debtholders and (B) such
release has become effective in accordance with the terms of the consent; and

(3) in accordance with the provisions of the security documents as in effect
from time to time.

(b) The Collateral Trustee’s Liens upon Collateral will no longer secure this
Guarantee Agreement and the right of the holders of Guaranteed Obligations to
the benefits and proceeds of the Collateral Trustee’s Liens on Collateral will
terminate and be discharged at the Company’s written request:

(1) upon satisfaction and discharge of the Guaranteed Obligations pursuant to
the indenture or other similar instrument under which they were issued.;

(2) upon defeasance of the Guaranteed Obligations pursuant to the indenture or
other similar instrument under which they were issued; or

(3) upon payment in full in cash of the Guaranteed Obligations that are
outstanding, due and payable at the time the Guaranteed Obligations are paid in
full in cash.

(c) If any Collateral is released in accordance with this Guarantee Agreement or
any security document and if the Company has delivered the certificates and
documents required by the Security Documents and this Section 8.06, the Trustee,
upon receipt of such certificates and Opinion of Counsel, shall notify the
Collateral Trustee of the receipt of such documents.

Section 8.07 Environmental Indemnity.

(a) Each of the Company and the Subsidiary Guarantors jointly and severally
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless the Trustee and each Holder and each of their respective
Affiliates and each and all of the directors, officers, partners, trustees,
employees, attorneys and agents, and (in each case) their respective heirs,
representatives, successors and assigns (each of the foregoing, an “Indemnitee”)
from and against any and all Indemnified Liabilities; provided, no Indemnitee
shall be entitled to indemnification hereunder with respect to any Indemnified
Liability to the extent such

 

46



--------------------------------------------------------------------------------

Indemnified Liability is found by a final and nonappealable decision of a court
of competent jurisdiction to have resulted directly and primarily from the gross
negligence or willful misconduct of such Indemnitee.

(b) All amounts due under Section 8.07(a) hereof shall be payable not later than
10 days after written demand therefor.

(c) To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 8.07(a) hereof may be unenforceable in whole or in
part because they are violative of any law or public policy, each of the Company
and Subsidiary Guarantors shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.

(d) Neither the Company nor any Subsidiary Guarantor shall ever assert any claim
against any Indemnitee, on any theory of liability, for any lost profits or
special, indirect or consequential damages or (to the fullest extent lawful) any
punitive damages arising out of, in connection with, or as a result of, this
Guarantee Agreement, any Security Document or any agreement or instrument or
transaction contemplated hereby or relating in any respect to any Indemnified
Liability, and each of the Company and Subsidiary Guarantors hereby forever
waives, releases and agrees not to sue upon any claim for any such lost profits
or special, indirect, consequential or (to the fullest extent lawful) punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

(e) The agreements in this Section 8.07 shall survive repayment of the Bonds and
all other amounts payable hereunder and the resignation and removal of the
Trustee or collateral agent.

ARTICLE 9.

COLLATERAL SHARING

Section 9.01 Equal and Ratable Lien Sharing by Holders of Guaranteed
Obligations.

(a) Notwithstanding (1) anything to the contrary contained in the agreements
governing the Guaranteed Obligations, (2) the time of incurrence of any
Guaranteed Obligations, (3) the order or method of attachment or perfection of
any Liens securing this Guarantee Agreement, (4) the time or order of filing or
recording of financing statements, mortgages or other documents filed or
recorded to perfect any Lien upon any Collateral, (5) the time of taking
possession or control over any Collateral or (6) the rules for determining
priority under any law governing relative priorities of Liens:

(1) all Liens at any time granted by the Company or any of its Subsidiary
Guarantors in the Collateral to secure this Guarantee Agreement shall secure,
Equally and Ratably, all liabilities of the Company or such Subsidiary under or
in respect of this Guarantee Agreement; and

(2) all proceeds of all Liens at any time granted by the Company or any its
Subsidiary Guarantors in the Collateral to secure this Guarantee Agreement shall
be allocated and distributed Equally and Ratably on account of all liabilities
of the Company or such Subsidiary under or in respect of this Guarantee
Agreement.

 

47



--------------------------------------------------------------------------------

(b) The provisions of Section 9.01(a) hereof are intended for the benefit of,
and will be enforceable as a third party beneficiary by, each present and future
Holder of Guaranteed Obligations and each present and future Secured Debt
Representative.

(c) It is understood that Collateral may be released pursuant to the provisions
of Section 8.06 hereof.

Section 9.02 Enforcement of Security Interests.

The enforcement of the Collateral Trustee’s Liens in the Collateral shall be
governed by the Collateral Trust Agreement.

Section 9.03 Amendment and Supplement.

(a) No amendment or supplement to the provisions of Section 9.01 hereof that
adversely affects the right of any Holder of Guaranteed Obligations to share in
the Collateral Equally and Ratably will:

(1) be effective unless set forth in a writing signed by the appropriate Secured
Debt Representatives with the consent of the Holders of at least a majority in
principal amount of the Guaranteed Obligations then outstanding (including,
without limitation, consents obtained in connection with a purchase of, or
tender offer or exchange offer for, any Guaranteed Obligations); or

(2) be effective without the written consent of the Company.

No waiver of the provisions of this Article 9 will in any event be effective
unless set forth in a writing signed and consented to, as required for an
amendment under this Section 9.03, by the party to be bound thereby.

(b) Any amendment or supplement to the provisions of the Security Documents will
be effective only in accordance with the provisions of Section 9.01 of the
Collateral Trust Agreement.

ARTICLE 10.

SUBSIDIARY GUARANTEES

Section 10.01 Guarantee.

(a) Subject to this Article 10, each of the Subsidiary Guarantors hereby,
jointly and severally, unconditionally guarantees to each Holder of a Guaranteed
Obligations and to the Trustee and its successors and assigns, irrespective of
the validity and enforceability of this Guarantee Agreement, the Indenture, the
Guaranteed Obligation or the obligations of the Company hereunder or thereunder,
that:

 

48



--------------------------------------------------------------------------------

(1) the principal of, and premium and interest on the Bonds and all other
Guaranteed Obligations shall be promptly paid in full when due, whether at
maturity, by acceleration, redemption or otherwise, and interest on the overdue
principal of and interest on the Bonds and all other Guaranteed Obligations, if
any, if lawful, and all other obligations of the Company to the Holders or the
Trustee hereunder or thereunder shall be promptly paid in full or performed, all
in accordance with the terms hereof and thereof; and

(2) in case of any extension of time of payment or renewal of any Bonds or any
of such other obligations, that same shall be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
stated maturity, by acceleration or otherwise.

Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, the Subsidiary Guarantors will be jointly and
severally obligated to pay the same immediately. Each Subsidiary Guarantor
agrees that this is a guarantee of payment and not a guarantee of collection.

(b) The Subsidiary Guarantors hereby agree that their obligations hereunder are
unconditional, irrespective of the validity, regularity or enforceability of the
Bonds or any other Guaranteed Obligations, the Indenture or this Guarantee
Agreement, the absence of any action to enforce the same, any waiver or consent
by any Holder of the Bonds with respect to any provisions hereof or thereof, the
recovery of any judgment against the Company, any action to enforce the same or
any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor. Each Subsidiary Guarantor hereby waives
diligence, presentment, demand of payment, filing of claims with a court in the
event of insolvency or bankruptcy of the Company, any right to require a
proceeding first against the Company, protest, notice and all demands whatsoever
and covenant that this Subsidiary Guarantee will not be discharged except by
complete performance of the obligations contained in the Bonds, the Indenture
and this Guarantee Agreement.

(c) If any Holder or the Trustee is required by any court or otherwise to return
to the Company, the Subsidiary Guarantors or any custodian, trustee, liquidator
or other similar official acting in relation to either the Company or the
Subsidiary Guarantors, any amount paid by either to the Trustee or such Holder,
this Subsidiary Guarantee, to the extent theretofore discharged, shall be
reinstated in full force and effect.

(d) Each Subsidiary Guarantor agrees that it will not be entitled to any right
of subrogation in relation to the Holders in respect of any obligations
guaranteed hereby until payment in full of all obligations guaranteed hereby.
Each Subsidiary Guarantor further agrees that, as between the Subsidiary
Guarantors, on the one hand, and the Holders and the Trustee, on the other hand,
(1) the maturity of the obligations guaranteed hereby may be accelerated as
provided in the Indenture for the purposes of this Subsidiary Guarantee,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the obligations guaranteed hereby, and (2) in the
event of any declaration of acceleration of such obligations as provided in
Article 6 hereof, such obligations (whether or not due and payable) will
forthwith become due and payable by the Subsidiary Guarantors for the purpose of
this Subsidiary

 

49



--------------------------------------------------------------------------------

Guarantee. The Subsidiary Guarantors will have the right to seek contribution
from any non-paying Subsidiary Guarantor so long as the exercise of such right
does not impair the rights of the Holders under the Subsidiary Guarantee.

Section 10.02 Limitation on Subsidiary Guarantor Liability.

Each Subsidiary Guarantor, and by its acceptance of Bonds, each Holder, hereby
confirms that it is the intention of all such parties that the Subsidiary
Guarantee of such Subsidiary Guarantor not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar federal or state law to
the extent applicable to any Subsidiary Guarantee. To effectuate the foregoing
intention, the Trustee, the Holders and the Subsidiary Guarantors hereby
irrevocably agree that the obligations of such Subsidiary Guarantor will be
limited to the maximum amount that will, after giving effect to such maximum
amount and all other contingent and fixed liabilities of such Subsidiary
Guarantor that are relevant under such laws, and after giving effect to any
collections from, rights to receive contribution from or payments made by or on
behalf of any other Subsidiary Guarantor in respect of the obligations of such
other Subsidiary Guarantor under this Article 10, result in the obligations of
such Subsidiary Guarantor under its Subsidiary Guarantee not constituting a
fraudulent transfer or conveyance.

Section 10.03 Execution and Delivery of Guarantee Agreement.

To evidence its Subsidiary Guarantee set forth in Section 10.01, each Subsidiary
Guarantor hereby agrees that this Guarantee Agreement shall be executed on
behalf of such Subsidiary Guarantor by one of its Officers.

Section 10.04 Subsidiary Guarantors May Consolidate, etc., on Certain Terms.

Except as otherwise provided in Section 10.05, no Subsidiary Guarantor may sell
or otherwise dispose of all or substantially all of its assets to, or
consolidate with or merge with or into (whether or not such Subsidiary Guarantor
is the surviving Person) another Person, other than the Company or another
Subsidiary Guarantor, unless:

(1) immediately after giving effect to that transaction, no Default or Event of
Default exists; and

(2) subject to Section 10.05 hereof, the Person acquiring the property in any
such sale or disposition or the Person formed by or surviving any such
consolidation or merger assumes all the obligations of that Subsidiary Guarantor
under this Guarantee Agreement and all Security Documents delivered by that
Subsidiary Guarantor pursuant to a supplemental guarantee agreement.

In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the successor Person, by supplemental guarantee agreement,
executed and delivered to the Trustee and satisfactory in form to the Trustee,
of this Guarantee Agreement and the due and punctual performance of all of the
covenants and conditions of this Guarantee Agreement to be performed by the
Subsidiary Guarantor, such successor Person shall succeed to and be substituted
for the Subsidiary Guarantor with the same effect as if it had been named herein
as a

 

50



--------------------------------------------------------------------------------

Subsidiary Guarantor. All the Subsidiary Guarantees so issued will in all
respects have the same legal rank and benefit under this Guarantee Agreement as
the Subsidiary Guarantees theretofore and thereafter issued in accordance with
the terms of this Guarantee Agreement as though all of such Subsidiary
Guarantees had been issued on the Issue Date.

Except as set forth in Articles 3 and 4 hereof, and notwithstanding clauses
(a) and (b) above, nothing contained in this Guarantee Agreement will prevent
any consolidation or merger of a Subsidiary Guarantor with or into the Company
or another Subsidiary Guarantor, or will prevent any sale or conveyance of the
property of a Subsidiary Guarantor as an entirety or substantially as an
entirety to the Company or another Subsidiary Guarantor.

Section 10.05 Releases.

The Subsidiary Guarantee of a Subsidiary Guarantor shall be released
automatically and all security interests granted by that Subsidiary Guarantor or
granted in such Subsidiary Guarantor’s Capital Stock to the Collateral Trustee
shall be released with respect to the Guaranteed Obligations automatically upon
satisfaction and discharge or defeasance of the Bonds pursuant to the Indenture.

ARTICLE 11.

MISCELLANEOUS

Section 11.01 Notices.

Any notice or communication by the Company, any Subsidiary Guarantor or the
Trustee to the others is duly given if in writing and delivered in Person or
mailed by first class mail (registered or certified, return receipt requested),
telex, telecopier or overnight air courier guaranteeing next day delivery, to
the others’ address:

If to the Company and/or any Subsidiary Guarantor:

Microgy Holdings, LLC

4 Cate Street

Portsmouth, NH

Telecopier No.:

Attention: General Counsel

If to the Trustee:

Wells Fargo

Four Penn Center, Suite 810

1600 JFK Boulevard

Philadelphia, PA 19103

Telecopier No.: 215-861-9460

Attention: Corporate Trust Services Group

The Company, any Subsidiary Guarantor or the Trustee, by notice to the others
may designate additional or different addresses for subsequent notices or
communications.

 

51



--------------------------------------------------------------------------------

All notices and communications (other than those sent to Holders) will be deemed
to have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when answered back, if telexed; when receipt acknowledged, if
telecopied; and the next Business Day after timely delivery to the courier, if
sent by overnight air courier guaranteeing next day delivery.

Any notice or communication to a Holder will be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Trustee Registrar under the Indenture. Failure to mail a notice or communication
to a Holder or any defect in it will not affect its sufficiency with respect to
other Holders.

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

If the Company mails a notice or communication to Holders, it will mail a copy
to the Trustee and each Secured Debt Representative at the same time.

Section 11.02 Certificate and Opinion as to Conditions Precedent.

Upon any request or application by the Company to the Trustee to take any action
under this Guarantee Agreement, the Company shall furnish to the Trustee:

(1) an Officer’s Certificate in form and substance reasonably satisfactory to
the Trustee (which must include the statements set forth in Section 14.05
hereof) stating that, in the opinion of the signers, all conditions precedent
and covenants, if any, provided for in this Guarantee Agreement relating to the
proposed action have been satisfied; and

(2) an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee (which must include the statements set forth in Section 11.03 hereof)
stating that, in the opinion of such counsel, all such conditions precedent and
covenants have been satisfied.

Section 11.03 Statements Required in Certificate or Opinion.

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Guarantee Agreement must include:

(1) a statement that the Person making such certificate or opinion has read such
covenant or condition;

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(3) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and

 

52



--------------------------------------------------------------------------------

(4) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.

Section 11.04 No Personal Liability of Directors, Officers, Employees and
Stockholders.

No director, officer, employee, incorporator, member, partner or stockholder of
the Company or any Subsidiary Guarantor, as such, will have any liability for
any obligations of the Company or the Subsidiary Guarantors under the Guaranteed
Obligations, this Guarantee Agreement, the Security Documents or for any claim
based on, in respect of, or by reason of, such obligations or their creation.
Each Holder of Guaranteed Obligations by accepting a Guaranteed Obligation
waives and releases all such liability. The waiver and release are part of the
consideration for issuance of the Guaranteed Obligations. The waiver may not be
effective to waive liabilities under the federal securities laws.

Section 11.05 Governing Law.

THE INTERNAL LAW OF THE STATE OF TEXAS WILL GOVERN AND BE USED TO CONSTRUE THIS
GUARANTEE AGREEMENT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS
OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION
WOULD BE REQUIRED THEREBY.

Section 11.06 No Adverse Interpretation of Other Agreements.

This Guarantee Agreement may not be used to interpret any other indenture, loan
or debt agreement of the Company or its Subsidiaries or of any other Person. Any
such indenture, loan or debt agreement may not be used to interpret this
Guarantee Agreement.

Section 11.07 Successors.

All agreements of the Company in this Guarantee Agreement and the Bonds will
bind its successors. All agreements of the Trustee in this Guarantee Agreement
will bind its successors. All agreements of each Subsidiary Guarantor in this
Guarantee Agreement will bind its successors, except as otherwise provided in
Section 10.05.

Section 11.08 Severability.

In case any provision in this Guarantee Agreement is invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.

Section 11.09 Counterpart Originals.

The parties may sign any number of copies of this Guarantee Agreement. Each
signed copy will be an original, but all of them together represent the same
agreement.

 

53



--------------------------------------------------------------------------------

Section 11.10 Table of Contents, Headings, etc.

The Table of Contents, Cross-Reference Table and Headings of the Articles and
Sections of this Guarantee Agreement have been inserted for convenience of
reference only, are not to be considered a part of this Guarantee Agreement and
will in no way modify or restrict any of the terms or provisions hereof.

Section 11.11 Waiver of Jury Trial.

BY AGREEING TO THIS SECTION, THE PARTIES IRREVOCABLY AND VOLUNTARILY WAIVE ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY DISPUTE. THE COMPANY
AND THE SUBISDIARY GUARANTORS WAIVE TRIAL BY JURY IN RESPECT OF ANY ACTION OR
PROCEEDING TO WHICH ANY OF THEM MAY BE A PARTY ARISING OUT OF ANY INDEBTEDNESS
OR ANY GUARANTEED OBLIGATION. IT IS AGREED AND UNDERSTOOD THAT THIS WAIVER
CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH
ACTION AR PROCEEDING, INCLUDING CLIAMS AGAINST PARTIES WHO ARE NOT PARTIES TO
THIS GUARANTEE AGREEMENT. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
MADE AND NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL
TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT. EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL AND THAT IT HAS HAD THE
OPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

[Signatures on following pages]

 

54



--------------------------------------------------------------------------------

SIGNATURES

Dated as of October 1, 2006

 

MICROGY HOLDINGS, LLC, as Guarantor By:  

/s/ John F. O’Neill

Name:   John F. O’Neill Title:   Vice President and Treasurer SUBSIDIARY
GUARANTORS: MST PRODUCTION LTD., as Guarantor By:  

/s/ John F. O’Neill

Name:   John F. O’Neill Title:   MST GP, LLC., as Guarantor By:  

/s/ John F. O’Neill

Name:   John F. O’Neill Title:   Vice President and Treasurer MST ESTATES, as
Guarantor By:  

/s/ John F. O’Neill

Name:   John F. O’Neill Title:   Vice President and Treasurer RIO LECHE ESTATES,
L.L.C., as Guarantor By:  

/s/ John F. O’Neill

Name:   John F. O’Neill Title:   Vice President and Treasurer MISSION BIOGAS,
L.L.C., as Guarantor By:  

/s/ John F. O’Neill

Name:   John F. O’Neill Title:   Vice President and Treasurer HEREFORD BIOGAS,
L.L.C., as Guarantor By:  

/s/ John F. O’Neill

Name:   John F. O’Neill Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee By:  

/s/ Marvin Kierstead

Name:   Marvin Kierstead Title:   Vice President